Exhibit 10.3

 

MANAGEMENT AGREEMENT

between

ESA P PORTFOLIO OPERATING LESSEE LLC

(LESSEE)

and

ESA MANAGEMENT, LLC

(MANAGER)

November 11, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

    

CERTAIN DEFINITIONS

     1   

ARTICLE II

    

ENGAGEMENT OF MANAGER AND COMMENCEMENT OF MANAGEMENT OF THE HOTELS

     5     

Section 2.1.

    

Engagement of Manager to Manage Hotels

     5     

Section 2.2.

    

Management Commencement Date

     5   

ARTICLE III

    

OPERATION OF THE HOTELS AFTER THE MANAGEMENT COMMENCEMENT DATE

     5     

Section 3.1.

    

Duty and Authority of Manager

     5     

Section 3.2.

    

Operational Standards

     7     

Section 3.3.

    

Agreements with Related Parties

     8     

Section 3.4.

    

Emergency Repairs

     8     

Section 3.5.

    

Major Policy Matters and Decisions

     8     

Section 3.6.

    

Compliance with Trademark License Agreement

     8     

Section 3.7.

    

Marketing and Reservation Services

     8     

Section 3.8.

    

Compliance with Terms of the Loan Documents

     8     

Section 3.9.

    

Credit Policies

     9     

Section 3.10.

    

Collection Practices

     9     

Section 3.11.

    

Centralized Services

     9     

Section 3.12.

    

Intellectual Property

     9   

ARTICLE IV

    

OPERATING EXPENSES PAID BY LESSEE

     11     

Section 4.1.

    

Expenses Incurred by Manager on Behalf of Lessee

     11     

Section 4.2.

    

Debts and Liabilities to Third Parties

     11     

Section 4.3.

    

Manager Not Obligated to Advance Own Funds

     11   

ARTICLE V

    

CONSULTING SERVICES OF MANAGER’S AFFILIATES

     11   

ARTICLE VI

    

COMPLIANCE WITH LAWS

     12     

Section 6.1.

    

Compliance by Manager and Lessee After Management Commencement Date

     12     

Section 6.2.

    

Lessee’s Right to Contest or Postpone Compliance

     12     

Section 6.3.

    

Manager’s Right to Terminate Agreement

     12   

ARTICLE VII

    

HOTEL ACCOUNT, OPERATING FUNDS, AND RESERVE FUND ACCOUNT

     12     

Section 7.1.

    

Hotel Account

     12     

Section 7.2.

    

Operating Funds

     13     

Section 7.3.

    

Reserve Fund

     13      Section 7.4.     

Fidelity Bonds

     13   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII

    

BOOKS, RECORDS AND FINANCIAL STATEMENTS

     14      Section 8.1.     

Accounting System

     14      Section 8.2.     

Financial Statements.

     14      Section 8.3.     

Periodic Delivery of Data in Electronic Form

     15   

ARTICLE IX

    

ANNUAL BUSINESS PLAN

     15      Section 9.1.     

Preparation of Annual Business Plan

     15      Section 9.2.     

Annual Business Plan Disputes

     15      Section 9.3.     

Deviations from Annual Business Plan

     16   

ARTICLE X

    

MANAGER’S FEES AND REIMBURSEMENTS

     16      Section 10.1.     

Management Fee

     16      Section 10.2.     

Reimbursement of Certain Expenses

     16      Section 10.3.     

Technical Services

     17      Section 10.4.     

Intentionally Omitted.

     17      Section 10.5.     

Other Hotel Revenue and Expenses

     17   

ARTICLE XI

    

INSURANCE

     17      Section 11.1.     

Insurance Coverage

     17      Section 11.2.     

Waiver of Subrogation; Lessee Assumes Risk of Adequacy

     18   

ARTICLE XII

    

TERM OF AGREEMENT AND TERMINATION

     18      Section 12.1.     

Term

     18      Section 12.2.     

Early Termination

     18      Section 12.3.     

Termination Procedure

     18      Section 12.4.     

Obligations Following Termination

     19      Section 12.5.     

Additional Obligations Upon Lender Termination

     20      Section 12.6.     

Survival

     22   

ARTICLE XIII

    

REPRESENTATIONS AND COVENANTS

     22      Section 13.1.     

Lessee’s Representations

     22      Section 13.2.     

Manager’s Representations

     22      Section 13.3.     

Manager’s Covenants

     23   

ARTICLE XIV

    

ASSIGNMENT

     23   

ARTICLE XV

    

CONFIDENTIALITY

     23   

ARTICLE XVI

    

INDEMNIFICATION AND LIMITATION OF LIABILITY

     23      Section 16.1.     

Lessee’s Indemnification

     23   

 

ii



--------------------------------------------------------------------------------

  Section 16.2.     

Manager’s Indemnification

     24      Section 16.3.     

Indemnification Procedure

     24      Section 16.4.     

Good Faith Judgment

     24      Section 16.5.     

Survival

     24   

ARTICLE XVII

    

MISCELLANEOUS

     25      Section 17.1.     

Severability

     25      Section 17.2.     

No Partnership

     25      Section 17.3.     

Meetings

     25      Section 17.4.     

Consents

     25      Section 17.5.     

Applicable Law

     25      Section 17.6.     

Successors Bound

     25      Section 17.7.     

Headings

     25      Section 17.8.     

Incorporation of Recitals

     25      Section 17.9.     

Notices

     26      Section 17.10.     

Entire Agreement; Amendments

     26      Section 17.11.     

Manager’s Authority Limited

     26      Section 17.12.     

Exclusive Compensation

     26      Section 17.13.     

Property Rights

     26      Section 17.14.     

Attorneys’ Fees

     26      Section 17.15.     

Complimentary/Discount Policies

     26      Section 17.16.     

No Third Party Beneficiary

     27      Section 17.17.     

REOC

     27   

 

iii



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of November 11, 2013 by
and between ESA P PORTFOLIO OPERATING LESSEE LLC (f/k/a ESA P Portfolio
Operating Lessee Inc. (f/ka BRE/ESA P Portfolio Operating Lessee Inc.)), a
Delaware limited liability company (“Lessee”), and ESA MANAGEMENT, LLC, a
Delaware limited liability company (“Manager”).

BACKGROUND

A. ESA P Portfolio L.L.C., a Delaware limited liability company, ESH/TN
Properties L.L.C., a Delaware limited liability company, ESA P Portfolio MD
Trust, a Delaware statutory trust (each referred to herein as “Owner”, and
collectively, as “Owners”) are the owners of those certain properties
constituting various hotel properties more specifically described in Schedule A
attached hereto and the buildings, structures, fixtures and additions now or
hereafter located thereon (collectively, the “Hotels”);

B. The Owners have entered into that certain Lease Agreement dated as of
October 8, 2010 with Lessee (as the same may be amended, restated, supplemented
or otherwise modified, the “Operating Lease”) pursuant to which each Owner has
leased its applicable Hotel to Lessee pursuant to the terms thereof;

C. Manager is an independent contractor engaged in the management of hotels
throughout the United States, and Manager is experienced in the various phases
of hotel operations; and

D. Lessee desires to utilize the services and experience of Manager in
connection with the management and operation of the Hotels, and Manager desires
to render such services, all upon the terms and conditions set forth in this
Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained, the parties hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

“Accounting Period” shall mean each of 12 accounting periods of one calendar
month occurring each Fiscal Year.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, (a) controls, is under common control with, or is
controlled by such specified Person and (b) owns at least 10% of, is under
common ownership of at least 10% with, or is owned at least 10% by, such
specified Person. For purposes of this definition, the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of management, policies, or activities of a Person, whether through
ownership of voting securities, by contract, or otherwise.



--------------------------------------------------------------------------------

“Annual Business Plan” shall have the meaning set forth in Section 9.1.

“Cash Management Agreement” shall mean the cash management agreements executed
and delivered in connection with the Loan (including the mortgage loan and each
mezzanine loan).

“Cash Management System” shall mean the cash management system established
pursuant to the Cash Management Agreement and each other cash management
agreement relating to or contemplated by the Loan and the Loan Documents.

“Centralized Services” shall have the meaning set forth in Section 3.11.

“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.

“Emergency Repairs” shall mean repairs which are necessary, as a result of
emergencies, to protect, maintain, or repair the Hotels. Emergencies, for the
purposes hereof, shall mean immediate threats of damage or injury to persons or
property or immediate threats of violations of law.

“ESH Hospitality” shall mean ESH Hospitality, Inc. (f/k/a ESH Hospitality, LLC),
a Delaware corporation, which will elect to be taxable as a real estate
investment trust under Section 856(c) of the Code, together with its successors
and assigns.

“ESH IP” shall mean all names, trademarks, domain names and other intellectual
property used in connection with the ownership, management or operation of any
Hotel.

“FF&E Percentage Contribution” shall have the meaning set forth in Section 7.3.

“Fiscal Year” shall mean a Calendar Fiscal Year starting on January 1 and ending
on December 31 or portion thereof depending upon the Management Commencement
Date and the termination date hereunder.

“Furniture, Fixtures and Equipment” shall mean furniture, furnishings, light
fixtures, outfittings, equipment and all other items of personal property
customarily installed in or used in connection with the operation of the Hotels
(it being understood, for the avoidance of doubt, that Furniture, Fixtures and
Equipment shall not include major capital improvements to the Hotels).

“GAAP” shall mean generally accepted accounting principles, as in effect from
time to time in the United States of America, consistently applied.

“Gross Operating Revenues” shall mean all receipts, revenues, income and
proceeds of sales of every kind received by Manager from the operation of the
Hotels, and shall include, without limitation: room rentals; rent or other
payments received from sub-tenants, licensees, and occupants of commercial and
retail space located in the Hotels (provided that the income and/or revenue
received by any licensees, subtenants or other occupants which are

 

2



--------------------------------------------------------------------------------

Affiliates of Owner or Lessee shall not be included in Gross Operating
Revenues); the proceeds of insurance received by Owner, Lessee or Manager with
respect to use and occupancy or business interruption insurance; deposits
forfeited and not refunded; frequent guest program payments; and any amount
recovered in any legal action or proceeding or settlement thereof pertaining to
room revenues or other income from the Hotels which arose out of the operation
of the Hotels. Gross Operating Revenues shall exclude all sales and excise taxes
and any similar taxes collected as direct taxes payable to taxing authorities;
gratuities or service charges collected for payment to and paid to employees;
credit or refunds to guests; proceeds of insurance, save and except for proceeds
of insurance with respect to use and occupancy or business interruption
insurance; proceeds of sales of depreciable property; and proceeds of
condemnation.

“Group Services” shall have the meaning set forth in Section 10.2.

“Hotel Account” shall have the meaning set forth in Section 7.1.

“Hotel Information” shall mean information collected and maintained by Manager
in connection with its operation and management of the Hotels pursuant to this
Agreement, regardless of the form or medium involved (e.g., paper, electronic,
disc, tape, etc.), including without limitation, books of account, guest
records, customer lists, front office records and other records relating to, or
reflecting the operation of, the Hotels.

“Hotels” shall have the meaning set forth in Paragraph A of the Background
section.

“Independent Auditor” shall mean a reputable national firm of independent
certified public accountants having hotel experience, recommended by Manager
from time to time and approved by Lessee.

“Laws” shall have the meaning set forth in Section 6.1.

“Lender” shall mean, collectively, all mortgage and mezzanine lenders party to
the Loan Agreement, together with their respective successors and assigns.

“Licensed Intellectual Property” shall have the meaning set forth in
Section 3.12(b).

“Licensor” shall mean ESH Strategies Branding LLC, a Delaware limited liability
company, together with its successors and assigns.

“Loan” shall mean, collectively, all loans (including mortgage loans and
mezzanine loans) now or hereafter made by the Owners and certain Affiliates of
the Owners, pursuant to the Loan Documents.

“Loan Agreement” shall mean, collectively, one or more mortgage or mezzanine
loan agreements or similar instruments evidencing all or any portion of the Loan
by and between the Owners and certain Affiliates of the Owners and Lender.

 

3



--------------------------------------------------------------------------------

“Loan Documents” shall mean collectively, the Loan Agreement, Cash Management
Agreement and all other documentation now or hereafter entered into by the
Owners and certain Affiliates of the Owners and Lender related to such Loan,
including, but not limited to, security agreements, promissory notes and other
collateral documents.

“Management Commencement Date” shall have the meaning set forth in Section 2.2.

“Management Fee” shall have the meaning set forth in Section 10.1.

“Operating Equipment” shall mean non-consumable equipment and supplies required
for the operation of the Hotels, including chinaware, glassware, linens,
silverware, utensils, uniforms, and all other non-consumable supplies.

“Operating Funds” shall have the meaning set forth in Section 7.2.

“Operating Lease” shall have the meaning set forth in Paragraph B of the
Background section.

“Operating Licenses” shall have the meaning set forth in Section 3.1(e).

“Operating Supplies” shall mean food and beverages and other consumable items
used in the operation of a hotel, such as fuel, soap, cleaning materials,
matches, stationery, brochures, folios and all other items used in the routine
operation of the Hotels which are consumable by nature.

“Owner” and “Owners” shall have the meaning set forth in Paragraph A of the
Background section.

“Parent” shall have the meaning set forth in Section 17.17.

“Person” means any individual or entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so admits.

“REOC” shall have the meaning set forth in Section 17.17.

“Reserve Fund” shall have the meaning set forth in Section 7.3.

“Trademark License Agreement” shall mean that certain Trademark License
Agreement dated as of the date October 8, 2010 by and between Licensor, as
licensor, and Lessee, as licensee, as the same may be amended, modified and/or
supplemented from time to time.

“Uniform System” shall mean the Uniform System of Accounts for Hotels, “Tenth
Revised Edition”, as revised and adopted by the Hotel Association of New York
City, Inc. from time to time.

 

4



--------------------------------------------------------------------------------

ARTICLE II

ENGAGEMENT OF MANAGER AND

COMMENCEMENT OF MANAGEMENT OF THE HOTELS

Section 2.1. Engagement of Manager to Manage Hotels. Lessee hereby appoints
Manager as Lessee’s exclusive manager, subject to the terms of this Agreement,
to supervise, direct and control the management and operation of the Hotels, and
Manager hereby undertakes and agrees to perform, as an independent contractor of
Lessee, all of the services and to comply with all of the provisions of this
Agreement, upon all of the terms and conditions hereinafter set forth.

Section 2.2. Management Commencement Date. Manager shall assume management and
operation of the Hotels on the date hereof (the “Management Commencement Date”).

ARTICLE III

OPERATION OF THE HOTELS AFTER THE

MANAGEMENT COMMENCEMENT DATE

Section 3.1. Duty and Authority of Manager. On and after the Management
Commencement Date, except as expressly limited hereby, Manager shall have the
exclusive authority and duty to direct, supervise, manage and operate the Hotels
in an efficient and economical manner and to determine the programs and policies
to be followed in connection therewith, all in accordance with the provisions of
this Agreement and the Annual Business Plan. Manager shall at all times be an
independent contractor and not the employee of Owner or Lessee. Subject to the
provisions of this Agreement and the Annual Business Plan, Manager shall have
the discretion and control in all matters relating to the management and
operation of the Hotels. Without limiting the generality of the foregoing,
Manager shall have the authority (subject to the provisions of this Agreement
and the Annual Business Plan) and duty to:

(a) Hire, supervise, direct the work of, discharge and determine the
compensation and other benefits of all personnel working in the Hotels pursuant
to a written program of benefits, perquisites and policies which has been
delivered to and approved by Lessee. Manager shall be the judge of the fitness
and qualifications of such personnel and shall be vested with discretion in the
hiring, training, supervision, direction, discharging, and determination of the
compensation and other benefits of such personnel during the course of their
employment. It is expressly understood and agreed that all personnel are in the
sole employ of Manager or such company as Manager may contract with regarding
said personnel and are not in the employ of Lessee or Owner and Lessee will not
interfere with or give orders or instructions to personnel employed at the
Hotels.

(b) Reasonably employ the resources of its home office and regional facilities
and personnel to supervise and assist in the operation of the Hotels. Manager
shall provide the following supervisory services: maintenance, human resources
and personnel, administration, hotel operations, housekeeping, advertising, food
and beverage operations, sales promotion, forecasting and operations analysis,
staff planning, accounting, marketing, revenue management, Information Systems,
travel commission, training and oversight of reservations. The foregoing

 

5



--------------------------------------------------------------------------------

supervisory services may be provided by Manager’s corporate officers, Manager’s
employees, home office administrative heads or otherwise and shall be provided
by Manager at its own expense, including, without limitation, the out-of-pocket
expenses, and not charged to Owner, except as otherwise specifically provided
for in this Agreement.

(c) Establish all prices, price schedules, rates and rate schedules (with the
goal of maximizing revenue per available room), rents, lease charges, concession
charges, and, in connection therewith, the supervision, direction and control of
the collection, receipt and giving of receipts for all services or income of any
nature from the operations of the Hotels.

(d) Supervise and maintain complete books and records, including without
limitation, the books of accounts and accounting procedures of the Hotels.

(e) Obtain and maintain all licenses and permits required for the operation of
the Hotels (the “Operating Licenses”). The Operating Licenses may be in the name
of Manager, Lessee or Owner in accordance with or as required by local laws,
customs and practices.

(f) Administer leases, license and concession agreements for all public space at
the Hotels, including all stores, office space and lobby space. All such leases,
licenses or concessions shall be in Lessee’s name and may be executed by Manager
on Lessee’s behalf after any such lease, license or other agreement has been
approved by Lessee.

(g) Keep the Hotels and the Furniture, Fixtures and Equipment in good order,
repair and condition, including, without limitation, making necessary
replacements, improvements, additions and substitutions to the Hotels, subject
to the approved Annual Business Plan. Manager shall effect, institute, and/or
supervise all decorations, routine construction, maintenance, repairs and
alterations, including, but not limited to, the administration of a preventive
maintenance program for all mechanical, electrical and plumbing systems and
equipment, for the Hotels to ensure that the Hotels will be competitive in its
market and in compliance with governmental regulations, the requirements of the
Trademark License Agreement and with industry standards, provided that the costs
therefor (unless the same relate to emergencies) are included in the Annual
Business Plan or are otherwise approved in writing, in advance, by Lessee.
Subject to the limitations set forth in and imposed by the Annual Business Plan
and the Loan Documents, Manager will have the right to make such alterations,
additions or improvements to the Hotels as are customarily made in the operation
or comparable hotels; provided, however, that no structural alterations,
additions or improvements involving a fundamental change in the character of the
Hotels will be made without Lessee’s prior written approval. The cost of such
customary alterations, additions or improvements will be paid either out of the
Gross Operating Revenues and charged directly to current operating expenses of
the Hotels (if permitted by the Loan Documents) or will be paid from the Reserve
Fund and capitalized and amortized on the books of the Hotels.

(h) Negotiate and enter into, on behalf of Lessee, service contracts and
licenses required in the ordinary course of business in operating the Hotels,
including, without limitation, contracts for life/safety systems maintenance,
electricity, gas, telephone, cleaning, elevator and boiler maintenance, air
conditioning maintenance, master television service, laundry and dry cleaning,
and other services which Manager deems advisable; provided, however, any

 

6



--------------------------------------------------------------------------------

contract for a term in excess of one (1) year or which is not terminable without
fee or penalty upon not more than sixty (60) days written notice or under which
the total amount payable is $5,000 or more per Hotel and which is not covered in
the Annual Business Plan shall, be approved by Lessee, which approval shall not
be unreasonably withheld or delayed.

(i) Negotiate and enter into, on behalf of Lessee, agreements for banquet
facilities and guest rooms and agreements to provide entertainment for the
Hotels, and licenses for copyright music and videos.

(j) Supervise and purchase or arrange for the purchase in the most economical
manner of all inventories, provisions, Operating Equipment and Operating
Supplies, which, in the normal course of business, are necessary and proper to
maintain and operate the Hotels.

(k) Prepare and submit to Lessee the Annual Business Plan, as hereinafter
described in Section 9.1.

(l) Consult with Lessee at least quarterly to discuss the operation and
management of the Hotels and the performance of Manager’s duties under this
Agreement.

(m) Prepare, or engage an accounting firm reasonably approved by Lessee to
prepare, any tax returns and statements which must be filed in connection with
the ownership, operation or management of the Hotels (e.g., sales, use and
occupancy taxes, real property taxes, and the like), and shall file (or cause to
be filed) such returns and statements and, subject to the availability of Lessee
funds, pay (or cause to be paid) such taxes, all in accordance with applicable
Laws.

(n) At Lessee’s request, advise and assist Lessee in connection with negotiating
and prosecuting any claims for the abatement, reduction or refund of property
taxes affecting the Hotels.

(o) Cooperate reasonably with and assist Lessee in any legal proceedings by or
against Lessee or Owner with regard to the Hotels and involving third parties.

(p) Perform such other tasks as are customary and usual in the operation of a
hotel of a class and standing consistent with the Hotels’ facilities.

(q) Prepare and maintain all records and reports relating to the Hotels
necessary to demonstrate and support ESH Hospitality’s status as a real estate
investment trust for tax purposes.

Section 3.2. Operational Standards. (a) Manager will operate the Hotels at the
expense of Lessee in accordance with and subject to the provisions of this
Agreement and the Annual Business Plan. Manager shall manage the Hotels in a
manner normally associated with extended stay hotels of similar size, type, or
usage in similar locations. Manager shall use due care with respect to the
management, maintenance, and protection of, and accounting for, Lessee’s and
Owner’s assets.

 

7



--------------------------------------------------------------------------------

(b) Manager shall manage and operate the Hotels and its businesses, services,
and sales and shall exercise diligent efforts to do so at all times in a manner
consistent with the standards imposed by the Trademark License Agreement, the
Operating Lease, the requirements of all governmental regulations, and the
requirements of this Agreement.

(c) Manager shall implement policies and practices to: (i) facilitate effective
and efficient discharge of its obligations under this Agreement; and (ii) to
create and enhance goodwill among existing and prospective guests and patrons.

Section 3.3. Agreements with Related Parties. Manager shall not enter into any
contract with an Affiliate of Manager in connection with the Hotels or Manager’s
services under this Agreement, including, without limitation, for operating,
cleaning, maintaining, repairing or servicing the Hotels, without the express
prior written consent of Lessee, which consent may be evidenced by Lessee’s
approval of the Annual Business Plan.

Section 3.4. Emergency Repairs. In the event Emergency Repairs are needed at the
Hotels, Manager shall be required to use its good faith efforts to obtain
Lessee’s verbal approval of any Emergency Repairs prior to making any
expenditure therefor. In the event Manager is unable to contact Lessee to obtain
its verbal approval of Emergency Repairs, then Manager is authorized to enter
into contracts occasioned by such emergency that provide for expenditures not
contemplated by the Annual Business Plan up to a sum of $50,000, and provided
the same may be incurred under the Loan Documents. Manager will promptly give
Lessee written notice of any Emergency Repairs made by Manager.

Section 3.5. Major Policy Matters and Decisions. (a) Manager shall submit
outlines, in reasonable detail, to Lessee setting forth its plans for and/or any
major changes in its management and operation of the Hotels that are likely to
have a material effect upon the profitability of the Hotels prior to Manager’s
institution of such changes.

(b) Manager shall not make any major policy decisions or changes not reflected
in the applicable Annual Business Plan that would have a potentially material
effect on the operations of the Hotels without first obtaining Lessee’s approval
of such policy change.

Section 3.6. Compliance with Trademark License Agreement. Manager shall
administer compliance with the Trademark License Agreement.

Section 3.7. Marketing and Reservation Services. Manager shall cause the Hotels
to be included in the national advertising programs and central reservation
system for all hotels operated under the trademarks and trade names covered by
the Trademark License Agreement.

Section 3.8. Compliance with Terms of the Loan Documents. (a) Nothing herein
contained shall prevent Lessee or Owner from encumbering the Hotels by mortgage,
deed of trust, or trust deed in the nature of a mortgage.

(b) Subject to availability of Lessee funds, Manager shall use diligent efforts
to cause the operation of the Hotels to comply with all terms, conditions, and
obligations contained in the Loan Documents or any substitute therefor, of which
Manager is made aware

 

8



--------------------------------------------------------------------------------

(provided that Manager shall be under no obligation to ensure that sufficient
funds for payment thereof are generated from Hotels operations), and with any
leases, Lessee’s organizational documents, or other agreements of which Manager
is made aware that are executed by Lessee or Owner and that relate to the
Hotels. Manager acknowledges that the terms and provisions of the Loan Documents
may provide different standards or requirements with respect to certain matters
covered by this Agreement. To the extent the provisions of this Agreement are
inconsistent with restrictions imposed by the Loan Documents, so long as Manager
has been notified in writing of such restrictions, the provisions of the Loan
Documents shall govern with respect to the matters covered hereby.

(c) Upon the execution of any of the Loan Documents, Lessee shall furnish
Manager with a duplicate copy thereof and, if not designated in such Loan
Documents, shall designate the post office address where notices may be served
upon Lender. Manager agrees that, so long as any such Loan Document shall
constitute a lien on the Hotels, when Lender shall request in writing copies of
any and all financial or other information, required to be prepared or
maintained by Manager, pursuant to the terms and provisions of this Agreement,
Manager shall, at Lessee’s direction, deliver same to Lender as often as Lessee
may reasonably request. Moreover, Manager shall allow, upon request of Lessee,
any person designated in writing by Lender to examine, audit, inspect, and
transcribe all books of account and all other records relating to or reflecting
the operation of the Hotels.

(d) Subject to the applicable terms and conditions of the Loan Documents, this
Agreement and the rights of Manager hereunder are and shall be expressly
subordinate and inferior to the rights of Lender under the Loan Documents as and
to the extent provided therein.

Section 3.9. Credit Policies. Manager shall establish and implement policies and
procedures for verifying, accepting, limiting, and rejecting the credit of
guests and patrons of the Hotels. In connection with the foregoing, Manager
shall make appropriate arrangements to honor American Express, Visa, MasterCard,
such credit cards as may be required or provided by Licensor, and such other
credit cards as Manager or Lessee may deem desirable. Manager shall utilize its
best efforts to make such arrangements on the most favorable terms available.

Section 3.10. Collection Practices. Manager shall employ its best efforts to
collect any and all credit card charges, checks, traveler’s checks, drafts, and
other accounts receivable. Manager shall employ collection agencies and legal
counsel, where appropriate, to pursue such claims.

Section 3.11. Centralized Services. Manager shall provide, or shall cause one or
more of its Affiliates to provide, in the operation of the Hotels and for the
benefit of its guests, those benefits, services, and facilities, including joint
advertising programs to the extent appropriate (all herein collectively called
“Centralized Services”), similar to those furnished to other hotels owned and/or
operated by Manager or its Affiliates.

Section 3.12. Intellectual Property.

(a) Manager acknowledges that the Licensor is the sole and exclusive owner of
all rights, title and interest to the ESH IP, which shall in all events remain
the exclusive

 

9



--------------------------------------------------------------------------------

property of the Licensor (or one or more of Licensor’s Affiliates). Manager
further acknowledges that, pursuant to the Trademark License Agreement, Lessee
and its Affiliates have a license to use the ESH IP, which license shall in all
events remain the exclusive property of Lessee (or one or more of Lessee’s
Affiliates). All use of the ESH IP at or in connection with the Hotels or as
otherwise contemplated by this Agreement, and all goodwill arising therefrom or
symbolized thereby, shall inure solely to the benefit of Lessee, Licensor and
their respective Affiliates, as applicable. Nothing in this Agreement shall be
construed to grant Manager any right of ownership in, or right to use, or right
to license others to use, the ESH IP, except in connection with fulfilling its
duties and obligations under this Agreement. Manager may not otherwise use the
ESH IP without the prior written consent of Licensor or Lessee, which may be
withheld in Licensor’s or Lessee’s sole and absolute discretion, in any manner
whatsoever and shall not apply for registration of any ESH IP or any other
intellectual property confusingly similar thereto in any jurisdiction.

(b) Manager acknowledges that Lessee or its Affiliates are or may become the
licensee of certain intellectual property including intellectual property that
may be embodied in software for use at one or more facilities leased by Lessee
or its Affiliates and all source and object code versions thereof and all
related documentation, flow charts, user manuals, service/operator manuals and
any enhancements, modifications or substitutions thereof (all such intellectual
property herein collectively called “Licensed Intellectual Property”). Except as
otherwise specified by Lessee, Manager may utilize the Licensed Intellectual
Property to the extent that Manager deems appropriate in connection with the
operation of the Hotels for the purpose of carrying out its obligations
hereunder, but such use shall be strictly on a non-exclusive basis and neither
such use nor anything contained in this Agreement shall confer any proprietary
or other rights in the Licensed Intellectual Property on Manager or any third
parties.

(c) Upon the expiration or earlier termination of this Agreement, any use of or
right to use any of the ESH IP or Licensed Intellectual Property at or in
connection with the Hotels by Manager shall cease forthwith. In the event of the
expiration or earlier termination of this Agreement, Manager shall immediately
cease using all ESH IP and Licensed Intellectual Property, except to the extent
that Manager may be authorized to continue using the same pursuant to, and in
accordance with, the terms and conditions of any separate management or license
agreement between Manager and any Affiliate of Lessee or any licensee or
franchisee that is otherwise authorized to use any such ESH IP or Licensed
Intellectual Property. Further, Manager will have no right whatsoever from and
after the date of expiration or earlier termination to make use of or to dispose
of any furnishings and equipment, Operating Equipment and Operating Supplies
bearing or incorporating any ESH IP except upon and in accordance with the terms
and provisions of this Section 3.12(c). Specifically, it is understood and
agreed that Manager may not make any use of such property from and after the
effective date of such expiration or earlier termination unless Manager is
specifically authorized in writing (whether under license from Lessee, Licensor
or otherwise, other than by this Agreement) to use property bearing any ESH IP,
nor may Manager dispose of such property to any person or entity whatsoever
unless such person or entity is specifically authorized in writing by Lessee or
Licensor (whether under license from Lessee or Licensor or otherwise) to use
property bearing or incorporating any ESH IP.

 

10



--------------------------------------------------------------------------------

(d) Lessee, Licensor and their respective Affiliates shall have the right to
injunctive relief and any other right or remedy available at law or in equity to
enforce the provisions of this Section 3.12.

(e) The provisions of this Section 3.12 shall survive expiration or earlier
termination of this Agreement.

ARTICLE IV

OPERATING EXPENSES PAID BY LESSEE

Section 4.1. Expenses Incurred by Manager on Behalf of Lessee. Everything done
by Manager in the performance of its obligations and all expenses incurred under
and in accordance with this Agreement shall be for and on behalf of Lessee and
for Lessee’s account, except the services referred to in Article V, which shall
be rendered and performed by Manager or its Affiliates at their expense and not
separately charged to Lessee, except as otherwise provided in Section 10.2.

Section 4.2. Debts and Liabilities to Third Parties. As between Lessee and
Manager under this Agreement, all debts and liabilities arising in the course of
business of the Hotels are and shall be the obligations of Lessee, and, provided
such debts and liabilities have been incurred in accordance with the terms and
provisions of this Agreement, Manager shall not be liable for any of such
obligations by reason of its management, supervision and operation of the Hotels
for Lessee.

Section 4.3. Manager Not Obligated to Advance Own Funds. Neither Manager nor any
of its Affiliates shall be obligated to advance any of its own funds to or for
the account of Lessee, nor to incur any liability unless Lessee shall have
furnished Manager with funds necessary for the discharge thereof prior to
incurring such liability. If Manager shall have advanced any funds in payment of
a permitted expense in the maintenance and operation of the Hotels, Lessee shall
reimburse Manager therefor on demand. Notwithstanding the foregoing, Manager
shall pay from its own funds the expenses hereinafter described in Article V.

ARTICLE V

CONSULTING SERVICES OF MANAGER’S AFFILIATES

Except as hereinafter provided in Section 10.2, after the Management
Commencement Date, the normal consulting services of the corporate officers and
employees of Manager or Manager’s Affiliates, including its corporate executives
for operations, human resources, training, food and beverage, finance and
administration and real estate, to be rendered from time to time to Manager in
connection with the operations of the Hotels, shall be provided by corporate
officers and employees of Manager or Manager’s Affiliates to Manager at
Manager’s sole cost and expense and not charged to Lessee hereunder. In no event
shall Manager’s Affiliates be deemed a party to this Agreement or responsible in
any way for Manager’s obligations pursuant to this Agreement by virtue of
providing the foregoing services to Manager (or any of the services described in
Section 10.2 and Lessee reimbursing Manager for the expenses in connection
therewith).

 

11



--------------------------------------------------------------------------------

ARTICLE VI

COMPLIANCE WITH LAWS

Section 6.1. Compliance by Manager and Lessee After Management Commencement
Date. Manager shall make all reasonable efforts, at expense of Lessee, to assure
full compliance with all laws, rules, regulations, requirements, orders,
notices, determinations and ordinances of any governing authority (collectively,
“Laws”) relating to the management, leasing, use, operation, repair, supervision
and maintenance of the Hotels, including, without limitation, the state and
local liquor authorities, the Board of Fire Underwriters and the requirements of
any insurance companies covering any of the risks against which the Hotels is
insured. Unless otherwise directed by Lessee, Manager shall, at Lessee’s
expense, promptly remedy any violation of any such governmental regulation which
comes or should have come to its attention, which remedy shall be carried out
solely at Lessee’s expense (subject to the limitations set forth elsewhere
herein) unless caused by an action or omission of Manager not authorized
pursuant to this Agreement or unless Manager has failed to fulfill its duty as
required in the immediately preceding sentence, in which event all costs shall
be paid solely by Manager.

Section 6.2. Lessee’s Right to Contest or Postpone Compliance. With respect to a
violation of any Laws, Lessee shall have the right to contest any of the
foregoing and postpone compliance pending the determination of such contest, if
so permitted by law and not detrimental to the operation of the Hotels, but in
such event, Lessee shall indemnify and hold harmless Manager from any loss,
cost, damage or expense, as a result thereof.

Section 6.3. Manager’s Right to Terminate Agreement. Notwithstanding anything in
this Agreement to the contrary, if within 30 days of receiving Manager’s written
request (accompanied by a statement of Manager’s intention to elect to cancel
this Agreement if Lessee fails to give its approval as provided below) Lessee
fails to approve the changes, repairs, alterations, improvements, renewals or
replacements to the Hotels which Manager determines in its reasonable judgment
are necessary to protect the Hotels, Lessee and/or Manager from innkeeper
liability exposure then Manager may terminate this Agreement any time after such
30 day period upon 7 days’ written notice; provided, however, that if
termination of this Agreement could result in the acceleration of the
indebtedness secured by the Loan Documents, then Manager shall not have such
right of termination, and in such event, Lessee’s indemnification in
Section 16.1 shall apply to such innkeeper liability as set forth above.

ARTICLE VII

HOTEL ACCOUNT, OPERATING FUNDS, AND RESERVE FUND ACCOUNT

Section 7.1. Hotel Account. (a) Lessee directs Manager and Manager acknowledges
and agrees, pursuant to the terms of the Cash Management Agreement, to deposit
or cause to be deposited, all monies received by Manager in the operation of the
Hotels, excluding the Operating Funds furnished by Lessee, into the Cash
Management System so long as any amounts under the Loan are outstanding. Lessee
agrees that disbursements to Lessee from the Operating Expense Subaccount (as
defined in the Cash Management Agreement) shall be deposited in a special
account or accounts (collectively, the “Hotel Account”), in Lessee’s name (or in
Manager’s name, as agent of Lessee), in the bank or trust company recommended by
Manager and approved by Lessee. Such monies shall not be mingled with Manager’s
other

 

12



--------------------------------------------------------------------------------

funds. Out of the Hotel Account, Manager shall periodically withdraw funds and
pay all operating expenses of the Hotels and any fees or compensation of any
kind due it pursuant to this Agreement in accordance with the provisions of this
Agreement. Withdrawals from accounts established pursuant to this Article VII
shall be signed by representatives of Manager only, provided such
representatives are bonded or otherwise insured, and Manager shall supply Lessee
with bonds or other insurance upon Lessee’s request unless said bond or other
insurance shall have been placed by Lessee and delivered directly by the bonding
or insurance company to Lessee. Manager may utilize its centralized disbursement
accounts in its name for accounts payable and payroll disbursements, provided
that Manager shall only transfer the necessary amount of funds from the Hotel
Account to such centralized disbursement accounts required to make such
disbursements on behalf of the Hotels.

(b) Manager will maintain the Hotel Account on Lessee’s behalf and all funds
received from Lessee will be and remain the property of Lessee and will be
disbursed by Manager only as set forth in this Agreement. Any and all expenses
of the Hotels paid by Manager must pass through and be withdrawn from the Hotel
Account. Lessee shall have the right from time to time to direct Manager to
change either the depository bank or the depository arrangements and Manager
shall implement such changes promptly. Lessee shall have the right to approve
and to maintain control of signature cards for the Hotel Account; provided,
however, Lessee shall not withdraw funds from such accounts except as provided
below.

Section 7.2. Operating Funds. From and after the Management Commencement Date,
Lessee shall, if and as required, maintain cash in the Hotel Account (“Operating
Funds”) sufficient in amount to enable Manager to properly manage and operate
the Hotels.

Section 7.3. Reserve Fund. If the Loan Documents require a reserve(s) for
Furniture, Fixtures and Equipment to be maintained, Manager shall cause such
reserve(s) to be maintained in accordance with the terms of the Loan Documents.
If the Loan Documents do not require such a reserve, then, as part of the Hotel
Account, there shall be established the Reserve Fund in the manner hereinafter
described. To the extent Operating Funds exceed the amount described in
Section 7.2 and the amounts needed for capital expenditures anticipated pursuant
to the Annual Business Plan, Manager shall deposit from such excess, if any, in
a reserve fund (“Reserve Fund”) an amount equal to 4% of Gross Operating
Revenues or such other percentage of Gross Operating Revenues as Lessee may,
from time to time, require (the “FF&E Percentage Contribution”). Manager shall
deduct the FF&E Percentage Contribution, if any, on a monthly basis from Gross
Operating Revenues and deposit such amount in the Reserve Fund. The Reserve Fund
shall be used only for additions or replacements to Furniture, Fixtures and
Equipment in accordance with the Annual Business Plan.

Section 7.4. Fidelity Bonds. Manager shall obtain a fidelity bond or insurance,
in an amount not less than $1,000,000 (or such other amount reasonably required
by Lessee consistent with the commercial availability thereof, the size and
scope of Lessee’s business being handled by Manager hereunder and reasonable
business practice), issued by a company reasonably acceptable to Lessee,
covering Manager and such of Manager’s on-site employees who may handle or be
responsible for monies or property of Lessee and place policies of insurance
covering the Hotels as directed by Lessee.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

BOOKS, RECORDS AND FINANCIAL STATEMENTS

Section 8.1. Accounting System. Manager shall keep full and adequate books of
account and other records reflecting the results of operation of the Hotels on
an accrual basis, all in accordance with GAAP and, as and to the extent
applicable to the Hotels, the Uniform System. The Fiscal Year used by Manager
will consist of 12 Accounting Periods of one calendar month each. The Hotel
Information shall be kept at the Hotels and/or Manager’s home office and
computer storage systems and shall be available to Lessee and its
representatives at all reasonable times for examination, audit, inspection and
transcription. All of the Hotel Information, at all times, shall be the property
of Lessee. Manager shall treat as confidential any Hotel Information in its
possession, and shall not disclose to any third party, without the prior written
consent of Lessee (which approval and consent may be withheld in Lessee’s sole
discretion) any Hotel Information, except as may be necessary to perform its
duties and obligations under this Agreement or as may be necessitated by any
applicable Laws. Upon the expiration or earlier termination of this Agreement,
all Hotel Information shall be turned over to Lessee to ensure the orderly
continuation of the operation of the Hotels, but the books and records shall
thereafter be available to Manager at all reasonable times for inspection,
audit, examination and transcription.

Section 8.2. Financial Statements.

(a) Manager shall deliver to Lessee within twenty (20) days after the end of
each Accounting Period a profit and loss statement showing the results of the
operation of the Hotels for such Accounting Period, the Fiscal Year to date, and
the trailing twelve (12) month period, and a statement of gross revenues
received from rooms, food and beverage and other sources, guest room occupancy
percentage, average room rates, total expenses paid and a cash forecast.
Information relating to other matters pertaining to the management, operation,
maintenance, and supervision of the Hotels not covered in such monthly operating
reports as Lessee shall reasonably request will be provided to Lessee (provided
such information is generally within the scope of Manager’s other obligations
and duties hereunder), within 20 days of such request.

(b) Manager shall deliver to Lessee within forty-five (45) days after the end of
each of the first, second and third calendar quarters, quarterly financial
statements in consistent form and presentation to the annual combined balance
sheet, income statement and statement of cash flows, exclusive of footnotes,
accompanied by a reconciliation to the year-to-date monthly property operations
reports and capital expenditures report.

(c) Manager shall cooperate with the Independent Auditor so as to allow the
Independent Auditor to deliver to Lessee within 90 days after the end of each
Fiscal Year a profit and loss statement showing the result of operation of the
Hotels during such Fiscal Year, and the net operating income or loss, if any,
for such Fiscal Year and a balance sheet for the Hotels as of the close of such
Fiscal Year. Manager shall, together with such statement, deliver to Lessee a
statement of income and expenses for such Fiscal Year and a statement of
balances in the Hotel Account. Any disputes as to the contents of any such
statements or any accounting matter hereunder, shall be determined by the
Independent Auditor whose decision shall be final and conclusive on Manager and
Lessee.

 

14



--------------------------------------------------------------------------------

Section 8.3. Periodic Delivery of Data in Electronic Form. Upon request by
Lessee (but not more than twice in any calendar year), Manager shall deliver to
Lessee, within a reasonable period of time after such request, a copy of such
Hotel Information as may be requested by Lessee (or if Lessee has previously
made a request under this Section 8.3 for such Hotel Information, a copy of all
such Hotel Information collected since such previous request) collected or
maintained by Manager, in such electronic format as Lessee may reasonably
require.

ARTICLE IX

ANNUAL BUSINESS PLAN

Section 9.1. Preparation of Annual Business Plan. (a) Manager shall operate the
Hotels pursuant to the annual business plan previously approved by Lessee for
the remainder of calendar year 2013. Thereafter, at least 15 days prior to the
date on which Lessee is required to deliver the same to Lender pursuant to the
Loan Documents for each Fiscal Year, Manager shall submit to Lessee an annual
business plan for the succeeding Fiscal Year. Each annual business plan proposed
by Manager and approved by Lessee in accordance with this Article IX (an “Annual
Business Plan”) shall include: an operating budget showing estimated Gross
Operating Revenues, department profits, operating expenses, and net operating
income or loss for the forthcoming Fiscal Year for the Hotels; a marketing plan
(for Fiscal Year 2014 and each Fiscal Year thereafter); a cash flow forecast;
projected average daily room rates; the budget for replacing Furniture, Fixtures
and Equipment and for making capital improvements; and the basis of allocation
of the Group Services, all in reasonable detail and, where appropriate, with the
basis for all assumptions expressly set forth, and otherwise complying with the
applicable requirements set forth in the Operating Lease.

(b) Within 5 business days after the proposed Annual Business Plan is submitted
to Lessee, Lessee shall approve such proposed Annual Business Plan or notify
Manager of any revisions therein which Lessee deems reasonably necessary. If
Lessee approves the proposed Annual Business Plan or if Lessee requires
revisions to the proposed Annual Business Plan, and Manager does not make
reasonable objections to such proposed revisions within 5 business days after
receipt thereof, then such proposed Annual Business Plan, together with the
proposed revisions required by Lessee, shall be deemed thereafter to constitute
the Annual Business Plan for the Fiscal Year in question for all purposes
hereof. In the event Manager timely makes any reasonable objection to any
proposed revision by Lessee to the proposed Annual Business Plan, Lessee and
Manager shall cooperate with each other to resolve any questions with respect to
such revisions to the proposed Annual Business Plan and shall use their best
efforts to agree upon an approved Annual Business Plan for the Hotels for the
Fiscal Year in question prior to the date such Annual Business Plan must be
submitted to Lender under the Loan Documents.

Section 9.2. Annual Business Plan Disputes. In the event Lessee and Manager are
unable to agree upon an Annual Business Plan, or as to any revisions requested
by Lessee to the proposed Annual Business Plan, for any Fiscal Year by the date
on which such Annual Business Plan must be submitted to Lender under the Loan
Documents, Lessee shall prevail and

 

15



--------------------------------------------------------------------------------

the proposed Annual Business Plan shall be deemed approved as so revised by
Lessee (and as the same may further be revised by Lessee to the extent required
by Lender pursuant to the Loan Documents) and shall thereafter constitute the
Annual Business Plan for the Fiscal Year in question for all purposes hereof. No
action shall be taken and no expenditures shall be made under any proposed
Annual Business Plan unless and until the proposed Annual Business Plan is
approved by Lessee.

Section 9.3. Deviations from Annual Business Plan. Manager shall diligently
pursue all feasible measures to enable the Hotels to adhere to the Annual
Business Plan. To the extent ascertainable in advance, Manager shall notify
Lessee of any projected material variance from the Annual Business Plan.
Notwithstanding anything herein to the contrary, Manager is not warranting or
guaranteeing in any respect that the actual operating results of the Hotels
during the period covered by the Annual Business Plan will not materially vary
from the projections described in the Annual Business Plan.

ARTICLE X

MANAGER’S FEES AND REIMBURSEMENTS

Section 10.1. Management Fee. During each Fiscal Year after the Management
Commencement Date (and for a fraction of any partial Fiscal Year) during the
term hereof, in consideration of the services Manager is to render under this
Agreement, Manager will be paid a fee (the “Management Fee”) equal to the sum of
(a) 2.50% of all Gross Operating Revenues up to $500,000,000 for such Fiscal
Year plus (b) 0.5% of all Gross Operating Revenues over $500,000,000 for such
Fiscal Year. Subject to the applicable provisions of the Loan Documents
(including, without limitation, any Cash Management System), the Management Fee
will be paid in installments by deducting such fee from Gross Operating Revenues
immediately following each Accounting Period at the rate of (i) 2.50% of Gross
Operating Revenues for that Accounting Period until Gross Operating Revenues for
the applicable Fiscal Year are equal to $500,000,000 and (ii) 0.5% of Gross
Operating Revenues for that Accounting Period thereafter. At the end of each
Fiscal Year following the annual audit, an adjustment will be made, if
necessary, and all sums due either Manager or Lessee shall be paid promptly.

Section 10.2. Reimbursement of Certain Expenses. Notwithstanding the provisions
of Article V (but subject to the Annual Business Plan), Lessee shall reimburse
Manager for all of the following property-level costs and expenses incurred in
managing and operating the Hotels: (i) the salaries or wages of any officers,
directors or employees of Manager or any of Manager’s Affiliates who shall be
regularly or temporarily employed or assigned on a full-time basis at the Hotels
for the period of such employment or assignment; (ii) personnel providing
in-house legal services to Manager or any of Manager’s Affiliates in connection
with matters involving the Hotels, which services shall be charged at rates
equal to or less than Manager’s or such Affiliate’s costs associated with such
services (provided, that to the extent such services are provided to Lessee and
other lessees, owners or other clients of Manager and/or Manager’s Affiliates on
a group rather than on an individual basis, the cost of such services shall be
allocated on a fair and equitable basis among Lessee and such other lessees,
owners or other clients benefiting therefrom in the manner, if any, described in
the Annual Business Plan); (iii) the out-of-pocket expenses of employees of
Manager or any of Manager’s Affiliates incurred in connection with the
management and operation of the Hotels (provided, that to the extent such

 

16



--------------------------------------------------------------------------------

services are provided to Lessee and other lessees, owners or other clients of
Manager and/or Manager’s Affiliates on a group rather than on an individual
basis, the cost of such services shall be allocated on a fair and equitable
basis among Lessee and such other lessees, owners or other clients benefiting
therefrom in the manner, if any, described in the Annual Business Plan); and
(iv) certain other services (including general and administrative)
(collectively, the “Group Services”) best provided to Lessee and other lessees,
owners or other clients of Manager and/or Manager’s Affiliates on a group rather
than on an individual basis, the cost of which Group Services shall be allocated
on a fair and equitable basis among Lessee and such other lessees, owners or
other clients benefiting therefrom in the manner described in the Annual
Business Plan, including, without limitation, the following: (A) advertising,
sales and marketing, (B) payroll processed through Automatic Data Processing
Inc. (or other companies providing similar services), and MIS support services;
(C) accounting services; (D) revenue management; (E) facilities and purchasing
services; (F) information technology services; (G) reservation services;
(H) travel agent commissions; and (I) Centralized Services.

Section 10.3. Technical Services. Service fees for technical services for the
Hotels shall be paid to Manager or its Affiliates if Lessee requests such
services of Manager, or any other services beyond the scope of services to be
provided pursuant to this Agreement. The amount of fees shall be agreed to by
Lessee and Manager prior to commencing such services. Technical services include
renovation coordination, design review, construction management and related
services.

Section 10.4. Intentionally Omitted.

Section 10.5. Other Hotel Revenue and Expenses. Lessee acknowledges that Manager
and Manager’s Affiliates have the right to, and currently do, manage, operate
and otherwise provide services to hotel and lodging facilities and enterprises
other than the Hotels. Each of Lessee and Manager acknowledges and agrees that
any and all income derived from, and expenses incurred by, Manager or any of
Manager’s Affiliates, directly or indirectly, from the management and operation
of, and provision of services to, such other hotel and lodging facilities and
enterprises shall be, as between Lessee (on the one hand), and Manager and
Manager’s Affiliates (on the other hand), solely for the account of Manager
and/or Manager’s Affiliates and shall in no event be borne by or credited to
Lessee.

ARTICLE XI

INSURANCE

Section 11.1. Insurance Coverage. Lessee, or Manager at the direction of Lessee,
shall provide and maintain, at Lessee’s cost and expense and in Lessee’s and
Owner’s name, insurance sufficient to furnish to Lessee, Owner and Manager
reasonable and adequate protection in the management and operation of the
Hotels. All insurance shall be in the name of Lessee, Owner and Manager as the
insured and shall contain riders and endorsements adequately protecting the
interests of Lessee, Manager and Owner as it may appear including, without
limitation, provisions for at least 20 days’ notice to Manager, Lessee and Owner
of cancellation or of any material change therein. Prior to the Management
Commencement Date and the commencement of each Fiscal Year thereafter, Manager
shall furnish Lessee and each Owner with certificates evidencing the insurance
coverages required pursuant to this Agreement and with evidence of the payment
of premiums therefor.

 

17



--------------------------------------------------------------------------------

Section 11.2. Waiver of Subrogation; Lessee Assumes Risk of Adequacy. Lessee
shall have all policies of insurance provide that the insurance company will
have no right of subrogation against either party hereto, their agents or
employees. Lessee assumes all risks in connection with the adequacy of any
insurance or self-insurance program.

ARTICLE XII

TERM OF AGREEMENT AND TERMINATION

Section 12.1. Term. This Agreement shall be for a period commencing on
Management Commencement Date and ending on December 31, 2025 (the “Expiration
Date”), unless sooner terminated as hereinafter provided.

Section 12.2. Early Termination. This Agreement can be terminated by either
party hereto at its option for any or no reason. If either party exercises its
right to terminate this Agreement prior to the Expiration Date, the rights and
obligations of the parties will cease (other than those that expressly survive
the termination of this Agreement) except as to fees and reimbursements due
Manager or its Affiliates or Lessee pursuant to this Agreement, including
without limitation, Article X, and claims for non-performance by Lessee against
Manager and other claims of liabilities of either party which accrued or arose
before termination.

Section 12.3. Termination Procedure.

(a) If a termination occurs pursuant to Section 12.2, the party electing to
terminate shall give the other party at least 60 days’ prior written notice of
such election, specifying the date of such termination. On the date specified in
such notice, Manager shall cease all activities at the Hotels and shall have no
further obligations under this Agreement except those obligations which
specifically survive any termination hereof.

(b) If one or more (but less than substantially all) of the Hotels are (i) sold,
conveyed or otherwise transferred to another party, (ii) damaged or destroyed by
casualty and Owner has elected not to restore, or (iii) taken in a condemnation
proceeding, then this Agreement shall automatically terminate with respect to
such Hotel(s) from the date of such sale, casualty or condemnation but shall
continue with respect to the other Hotels in accordance with the terms of this
Agreement.

(c) Prior to the date Manager ceases activities at the Hotels, Manager shall be
paid any and all fees earned or expenses due it pursuant to this Agreement, and
as soon thereafter as is reasonably practicable, pay any fees or expenses upon
the final accounting in Section 12.4(a), and Manager shall cooperate with Lessee
(and Owner, if applicable) in effectuating an orderly transition to any new
manager of the Hotels (or to any new owner, or to Lessee or Owner, or to any of
their respective designee’s, as the case may be) so as to avoid any interruption
in the rendering of services at the Hotels and take such other actions as are
required under Section 12.4.

 

18



--------------------------------------------------------------------------------

Section 12.4. Obligations Following Termination. Upon the expiration or earlier
termination of this Agreement for any reason, Manager’s authority to act for the
Lessee or the Owners shall immediately cease and Manager shall do, and execute
and/or deliver to Lessee, the following with respect to the Hotels, all of which
shall be done, and executed and/or delivered to or as directed by Lessee,
promptly upon the expiration or earlier termination hereof or as soon thereafter
as is reasonably practicable.

(a) A final accounting, reflecting receipts and disbursements in connection with
the operations of the Hotels during the current Fiscal Year through the date of
termination.

(b) Any balance of monies of Lessee, including, without limitation, any
undisbursed funds in the Hotel Account.

(c) All Hotel Information (including all Hotel Information stored in any
electronic format), service contracts, reservations, leases, receipts for
deposits, unpaid bills and other papers or documents which pertain to the
Hotels, including, but not limited to, all original documents. In addition,
Manager shall assist Lessee (or its designee) in migrating and porting any Hotel
Information stored in electronic format from the system or systems used by
Manager to any new system or systems designated employed by Lessee or its
designee, including, to the extent necessary, parsing and decoding the existing
content and format of such electronic data to facilitate such transfer, all such
reasonable out-of-pocket costs to be reimbursed to Manager.

(d) All documents and instruments necessary to transfer to Lessee or its
designee or nominee, to the extent transferable, all Operating Licenses held by
Manager necessary to operate the Hotels.

(e) Manager will assign to Lessee or its nominee, and Lessee and its nominee, if
any, will assume, all space leases and concession agreements in effect with
respect to the Hotels then in Manager’s, rather than Lessee’s, name, except for
blanket concessions affecting other hotels or conference centers operated by
Manager or its Affiliates.

(f) Manager will take such further actions as Lessee may reasonably require to
assure an orderly transition of the Hotels’ operations, including, without
limitation, providing inventories of Furniture, Fixtures and Equipment,
Operating Equipment and Operating Supplies.

(g) Any and all Furniture, Fixtures and Equipment (along with then existing
warranties, operating instructions, and service contracts), Operating Equipment,
Operating Supplies, keys, locks and safe combinations, reservation lists,
ledgers, bank statements for the Hotel Account, budgets, accounting books and
records, insurance policies, bonds and other documents, memoranda, schedules,
lists, contracts, agreements, leases, licenses, correspondence, and other items
required for the operation of the Hotels.

(h) Manager shall remove all of Manager’s personal property from the Hotel
premises.

(i) Without limiting the provisions of clause (d) above, Manager shall cooperate
with Lessee to transfer all liquor licenses to, or to obtain new liquor
licenses, in the name of Lessee or Lessee’s designee. Manager shall make
commercially reasonable efforts to

 

19



--------------------------------------------------------------------------------

provide interim liquor licenses for up to one hundred eighty (180) days to
Lessee or Lessee’s designee, provided that Manager may condition such provision
on its receipt of market standard fees and a commercially reasonable indemnity
from such party with respect to such claims as may arise in connection with the
sale of liquor from Hotels.

(j) Without limiting any of the foregoing, Manager shall, for a period of ninety
(90) days after such expiration or earlier termination of this Agreement, make
itself available at all reasonable times to consult with and advise Lessee or
Lessee’s designee regarding the management, operation and maintenance of the
Hotels; in such event, Lessee, Owner or the purchaser of the Hotels shall
reimburse Manager for all of Manager’s reasonable out-of-pocket costs and
expenses incurred during such 90-day period in connection with providing such
consulting and advisory services, including, without limitation, the
appropriately allocable portion of Manager’s payroll expenses for personnel
involved in assisting with such transition.

Section 12.5. Additional Obligations Upon Lender Termination. Capitalized terms
used but not otherwise defined in this Section 12.5 shall have the meaning given
to such terms in that certain Assignment of Management Agreement and
Subordination of Management Agreement, dated as of the date hereof, by and among
Lessee, ESA Canada Operating Lessee ULC, ESA P Portfolio MD Trust, ESA Canada
Administrator L.L.C., ESA Canada Properties Trust, Lender (as defined therein)
and Manager (the “AMA”). Subject to the provisions of Sections 8 and 9 of the
AMA, if (I) upon the occurrence of a Termination Event, Lender elects to cause
this Agreement to be terminated pursuant to clause (ii) of Section 5(a) of the
AMA, or (II) Manager elects to terminate this Agreement pursuant to Section 12.2
following a foreclosure or deed-in-lieu thereof where Lender or its designee
takes title to the Property, then, at the election of Lender (to be specified in
the written notice to Lessee and Manager specified in clause (ii) of
Section 5(a) of the AMA), for a period continuing through the earlier of (x) the
date that is twenty-four (24) months after the Termination Event or (y) such
earlier date on which Lender provides written notice to Manager that the
transition to a replacement manager is complete (the “Transition Period”; the
end of the Transition Period being the “Termination Date” in such case) Manager
shall (subject to Lender’s payment and Manager’s receipt of all Management Fees,
including reimbursement of all costs and expenses of Manager that are
reimbursable under and in accordance with this Agreement, during the Transition
Period):

(a) subject to the terms of the AMA, continue to perform all of Manager’s
obligations under the terms of this Agreement and provide reasonable cooperation
and assistance to Lender in conducting such diligence and related activities as
Lender may from time to time reasonably request in anticipation of and in
connection with the transfer of management of any one or more Individual
Properties or any other Collateral to a replacement manager, including in
respect of the reservation system, the marketing program and all Intellectual
Property utilized by Manager in operating each Individual Property (such
activities, collectively, the “Diligence Activities”); provided, that in
connection with any such Diligence Activities, Lender shall pay or reimburse
Manager for all out-of pocket costs and expenses actually incurred by Manager
without duplication of any costs or expenses reimbursed under the Management
Agreement or Services Agreement;

 

20



--------------------------------------------------------------------------------

(b) in order to facilitate the orderly transition as a going concern of the
hotel business conducted at the Properties by Borrower, Lessee and the other
Loan Parties and the ability of Lender to transfer that business to a third
party subsequent to the commencement of the Transition Period, shall provide
reasonable cooperation and transition assistance to Lender, any successor owner
of any one or more Individual Properties and/or any third party replacement
manager or management company identified by Lender, which assistance shall
consist of the following: (A) complying with all obligations set forth in
Section 12.3 and Section 12.4 of this Agreement for the entire term of the
Transition Period, notwithstanding the ninety (90) day period set forth therein,
(B) operating the Properties as part of a national advertising program otherwise
applicable to its hotels, (C) including the Properties in the central
reservation system for all hotels operated under the ESA Brand and any third
party software owned and/or licensed by Manager and used by Manager or any
Person in managing and operating the Collateral, in each case, as provided in
this Agreement and substantially in accordance with Manager’s then current
practice, (D) subject to any limitations or restrictions imposed by applicable
law, providing reasonable access to, and upon reasonable request transferring to
Lender, any successor owner of any one or more Individual Properties and/or any
third party replacement manager or management company identified by Lender
(each, a “Transition Party” and collectively, the “Transition Parties”) all
guest data (to the extent maintained or compiled by Manager on behalf of
Borrower or any other Loan Party) and Individual Property-level employee data
relating to the operation of the Properties, (E) maintaining and cooperating
with Lender to effectuate the transfer (to the extent transferable), at Lender’s
request and at Lender’s sole cost and expense, of all licenses, permits,
authorizations held by Manager and necessary for the operation of each
Individual Property, (F) delivering to the Transition Parties any Hotel
Information, financial information and other books and records relating to the
operation of the Individual Properties which are in the control of Manager and
which are required to be delivered by Manager under this Agreement or are
otherwise reasonably requested, (G) providing onsite access at reasonable times
and upon reasonable notice to the office of Manager for inspection of books and
records and observation of operations (which shall not be construed to include
any training activities) as provided in this Agreement, (H) providing reasonable
access to senior management of Manager to discuss the provision of the services
contemplated hereby at reasonable times and upon reasonable notice, (I) subject
to any limitations or restrictions imposed by applicable law, providing the
Transition Parties with employment records with respect to (1) Individual
Property-level employees that Lender is seeking to transfer and (2) back-office
employees that provide services exclusively to one or more Individual
Properties; provided, that such employees do not provide services to other
assets managed by Manager (collectively, “Target Employees”), (J) providing
reasonable access to Target Employees upon reasonable notice to permit the
Transition Parties to offer employment to such employees in connection with such
transfer, (K) providing Centralized Services to the Transition Parties for the
operation of the Collateral, subject to the terms and provisions of this
Agreement and (L) taking all reasonable steps necessary, subject to availability
of sufficient Property revenue, to keep in full force and effect during the
Transition Period all insurance policies and coverages required under this
Agreement (such services, collectively, the “Transition Services”); and

(c) if requested by the Transition Parties, reasonably cooperate with the
Transition Parties at no cost or expense to Manager, in identifying and
contracting third-party licensors, vendors and providers of software used or
licensed in the operation of the centralized reservation system, website and
property management system to secure any required consents necessary for a
Transition Party to continue operating the Collateral.

 

21



--------------------------------------------------------------------------------

Section 12.6. Survival. The provisions of Sections 12.3, 12.4, and 12.5 shall
survive the expiration or earlier termination of this Agreement.

ARTICLE XIII

REPRESENTATIONS AND COVENANTS

Section 13.1. Lessee’s Representations. Lessee covenants, represents and
warrants as follows: (a) as of the date hereof, Lessee will be the tenant under
the Operating Lease with respect to the Hotels and has full power and authority
to enter into this Agreement; (b) throughout the term of this Agreement and
except as provided in the Operating Lease, Lessee will pay, keep, observe and
perform all payments, terms, covenants, conditions and obligations under any
lease or other concession and any real estate taxes or assessments covering or
affecting the Hotels; (c) the execution of this Agreement is permitted by the
Articles of Incorporation, By-Laws or other organizational documents of Lessee
and this Agreement has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of Lessee; (d) there is no
claim, litigation, proceeding or governmental investigation pending, or as far
as is known to Lessee, threatened, against or relating to Lessee, the properties
or business of Lessee or the transactions contemplated by this Agreement that
does, or may reasonably be expected to, materially and adversely affect the
ability of Lessee to enter into this Agreement or to carry out its obligations
under this Agreement; and (e) neither the consummation of the actions
contemplated by this Agreement on the part of Lessee to be performed, or the
fulfillment of the terms, conditions and provisions of this Agreement, conflicts
with or will result in the breach of any of the terms, conditions or provisions
of, or constitute a default under, any agreement, indenture, instrument or
undertaking to which Lessee is a party or by which it is bound.

Section 13.2. Manager’s Representations. Manager covenants, represents and
warrants as follows: (a) the execution of this Agreement is permitted by the
limited liability company agreement or other organizational documents of Manager
and this Agreement has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of Manager enforceable in
accordance with its terms; (b) there is no claim, litigation, proceedings or
governmental investigation pending, or as far as is known to Manager,
threatened, against or relating to Manager, the properties or business of
Manager or the transactions contemplated by this Agreement that does, or may
reasonably be expected to, materially and adversely affect the ability of
Manager to enter into this Agreement; (c) neither the consummation of the
actions contemplated by this Agreement on the part of Manager to be performed,
nor the fulfillment of the terms, conditions and provisions of this Agreement,
conflicts with or will result in the breach of any of the terms, conditions or
provisions of, or constitute a default under, any agreement, indenture,
instrument or undertaking to which Manager is a party or by which it is bound;
and (d) subject to obtaining Lender’s consent to the extent required under the
Loan Agreement and so long as any amounts under the Loan are outstanding, this
Agreement shall be modified in the event that it is reasonably determined by the
Owners under the Operating Lease that the terms of this Agreement cause the Rent
(as defined in the Operating Lease) to fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code; provided however, no
such modification shall affect the amount of the Management Fee or the practical
realization of the rights and benefits of Manager hereunder.

 

22



--------------------------------------------------------------------------------

Section 13.3. Manager’s Covenants. From the Management Commencement Date until
the Expiration Date or earlier termination of this Agreement, Manager covenants
that it shall satisfy the following requirements: (a) Manager shall not permit
wagering activities to be conducted at or in connection with the Hotels by any
Person who is engaged in the business of accepting wagers and who is legally
authorized to engage in such business at or in connection with the Hotels; and
(b) Manager shall not sublet the Hotels or enter into any similar arrangement on
any basis such that the rental or other amounts to be paid by the sublessee
thereunder would be based, in whole or in part, on either (i) the net income or
profits derived by the business activities of the sublessee or (ii) any other
formula such that any portion of the rent would fail to qualify as “rents from
real property” within the meaning of Section 856(d) of the Code, or any similar
or successor provision thereto.

ARTICLE XIV

ASSIGNMENT

Neither party shall assign or transfer or permit the assignment of transfer of
this Agreement without the prior written consent of the other. In the event of
consent by either party to an assignment of this Agreement by the other, no
further assignment shall be made without the express consent in writing of such
party, unless such assignment may otherwise be made without such consent
pursuant to the terms of this Agreement. An assignment by either Lessee or
Manager of its interest in this Agreement shall not relieve Lessee or Manager,
as the case may be, from their respective obligations hereunder unless the
assignee accepts full responsibility for performance of the same.

ARTICLE XV

CONFIDENTIALITY

The matters set forth in this Agreement are strictly confidential and Lessee and
Manager will make every reasonable effort to ensure that the information is not
disclosed to any person or entities (including the press) other than those
persons or entities needed to carry out the provisions of this Agreement without
first consulting with and obtaining the consent of the other party, which
consent shall not be unreasonably withheld. The provisions of this Article XV
shall survive the expiration or earlier termination of this Agreement.

ARTICLE XVI

INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 16.1. Lessee’s Indemnification. Lessee shall hold harmless, indemnify
and defend Manager and its Affiliates and their respective agents, employees,
officers, directors and shareholders from and against all claims (administrative
or judicial), damages, losses and expenses (including, but not limited to,
attorneys’ fees for pre-trial, trial and appellate proceedings, accounting fees,
appraisal fees and consulting and expert witness fees) arising out of or
resulting from Manager’s activities performed pursuant to this Agreement, any
franchise agreement, any past or future building code or life/safety code
violations, and injury to person(s)

 

23



--------------------------------------------------------------------------------

and damage to property or business by reason of any cause whatsoever in and
about the Hotels or elsewhere, and any requirement or award relating to course
of employment, working conditions, wages and/or compensation of employees or
former employees at the Hotels, unless such injury or damage is caused by the
gross negligence or willful misconduct or fraud on the part of Manager, its
agents, employees, representatives or independent contractors or by any breach
of Manager’s obligations under this Agreement. Lessee’s foregoing
indemnification obligation to indemnify Manager and its Affiliates shall extend
to any claims between Lessee and Manager or its Affiliates arising out of this
Agreement or otherwise. Any indemnification shall apply regardless of whether or
not said claim, damage, loss or expense is covered by insurance as herein
provided.

Section 16.2. Manager’s Indemnification. Manager shall hold harmless, indemnify
and defend Lessee and its Affiliates, and their respective agents, employees,
officers, directors and shareholders, from and against all claims
(administrative or judicial), damages, losses and expenses (including, but not
limited to, attorneys’ fees for pre-trial, trial and appellate proceedings
accounting fees, appraisal fees and consulting and expert witness fees) arising
out of or resulting from Manager’s gross negligence, willful misconduct or fraud
or from Manager’s breach of its obligations under this Agreement. Manager’s
foregoing indemnification obligation to indemnify Lessee and its Affiliates
shall extend to any claims between Manager and Lessee or its Affiliates arising
out of this Agreement or otherwise. Any indemnification shall apply regardless
of whether or not said claim, damage, loss or expense is covered by insurance as
herein provided.

Section 16.3. Indemnification Procedure. Upon the occurrence of an event giving
rise to indemnification, the party seeking indemnification shall notify the
other party hereto and provide the other party hereto with copies of any
documents reflecting the claim, damage, loss or expense. The party seeking
indemnification is entitled to engage such attorneys and other persons to defend
against the claim, damage, loss or expense, as it may choose. The party
providing indemnification shall pay the reasonable charges and expenses of such
attorneys and other persons on a current basis within 20 days of submission of
invoices or bills. Except as otherwise provided in the Operating Lease, if any
claim, lawsuit or action (administrative or judicial) is maintained against
Manager, Lessee or the Hotels due to allegations or actions arising prior to the
Management Commencement Date and Manager had no involvement with the Hotels
prior to such date, Lessee shall bear full and complete responsibility for the
defense of Lessee and Manager, specifically including all legal fees and
necessary and attendant expenses for the vigorous defense and representation of
the interests of Manager (for pre-trial, trial and appellate proceedings) and
Lessee. Lessee shall support and pay for all legal fees and representations
necessary to remove Manager from any claim, action (administrative or judicial),
or lawsuit covered by the immediately preceding sentence.

Section 16.4. Good Faith Judgment. To the extent that any provision of this
Agreement leaves something to the discretion of Manager, Manager will not be
liable for any action taken by Manager in the exercise of its discretion as long
as in exercising such discretion, Manager was using its good faith judgment.

Section 16.5. Survival. The provisions of this Article XVI shall survive the
expiration or earlier termination of this Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE XVII

MISCELLANEOUS

Section 17.1. Severability. In the event that any portion of this Agreement
shall be declared invalid by order, decree or judgment of a court, this
Agreement shall be construed as if such portion had not been inserted herein
except when such construction would operate as an undue hardship to Manager or
Lessee or constitute a substantial deviation from the general intent and purpose
of said parties as reflected in this Agreement. The failure of either party to
insist upon a strict performance of any of the terms or provisions of this
Agreement or to exercise any option, right or remedy herein contained, shall not
be construed as a waiver or as a relinquishment for the future of such term,
provision, option, right or remedy, but the same shall continue and remain in
full force and effect. No waiver by either party of any term or provision hereof
shall be deemed to have been made unless expressed in writing and signed by such
party.

Section 17.2. No Partnership. The relationship of Lessee and Manager shall be
that of principal and independent contractor. Nothing contained in this
Agreement shall be construed to create a partnership or joint venture between
Lessee and Manager or their respective Affiliates or successors in interest. In
the performance of its duties in the management and operation of the Hotels,
Manager shall act solely as an independent contractor. It is expressly
covenanted that this Agreement is no more than an agreement for the rendering of
services by Manager on behalf of Lessee in the operation and management of the
Hotels. Manager shall not be Lessee’s fiduciary, nor shall Manager owe Lessee a
fiduciary duty.

Section 17.3. Meetings. Lessee and Manager shall meet with each other from time
to time so that Manager and Lessee may discuss the status of operations and
future plans, recommendations and projections. The meetings will be held at
mutually convenient dates and locations.

Section 17.4. Consents. Except as herein otherwise provided, whenever in this
Agreement the consent or approval of Lessee or Manager is required, such consent
or approval shall not be unreasonably withheld or delayed. Such consent or
approval shall be in writing only and shall be duly executed by an authorized
officer or agent of the party granting such consent or approval.

Section 17.5. Applicable Law. This Agreement shall be construed under, and
governed in accordance with, the laws of the State of New York.

Section 17.6. Successors Bound. This Agreement shall be binding upon and inure
to the benefit of Lessee, its successors and assigns, and shall be binding and
inure to the benefit of Manager and its permitted assigns.

Section 17.7. Headings. Headings of Articles and Sections are inserted only for
convenience and are in no way to be construed as a limitation on the scope of
the particular Articles or Sections to which they refer.

Section 17.8. Incorporation of Recitals. The recitals set forth in the preamble
of this Agreement are hereby incorporated into this Agreement as if fully set
forth herein.

 

25



--------------------------------------------------------------------------------

Section 17.9. Notices. Notices, statements and other communications to be given
under the terms of this Agreement shall be in writing and (a) delivered by hand
against receipt, (b) sent by certified or registered mail or by Federal Express
or other similar overnight mail service, return receipt requested or (c) sent by
telecopier (with answer back acknowledged), (or at such other address as from
time to time designated by the party receiving the notice):

 

If to Lessee:    11525 N. Community House Road, Suite 100    Charlotte, NC 28277
   Attention: President    Attention: President    Facsimile No.: (980) 335-3089
   Attention: General Counsel    Facsimile No.: (980) 335-3089 If to Manager:   
11525 N. Community House Road, Suite 100    Charlotte, NC 28277    Attention:
President    Facsimile No.: (980) 335-3089    Attention: General Counsel   
Facsimile No.: (980) 335-3089

Section 17.10. Entire Agreement; Amendments. This Agreement, together with other
writings signed by the parties hereto expressly stated to be supplementing this
Agreement and together with any instruments to be executed and delivered
pursuant to this Agreement, constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof. This Agreement may be amended,
modified or changed only by a writing signed by the parties hereto.

Section 17.11. Manager’s Authority Limited. Manager’s authority shall be derived
wholly from this Agreement, and Manager has no authority to act for or represent
Lessee except as herein specified.

Section 17.12. Exclusive Compensation. The payments to be made to Manager
hereunder shall be in lieu of all other or further compensation or commissions
of any nature whatsoever for the services described herein and this Agreement
shall be considered as a special agreement between the parties hereto covering
the appointment and compensation of Manager to the exclusion of any other method
of compensation unless otherwise agreed to in writing.

Section 17.13. Property Rights. This Agreement and the rights created hereunder
are personal to Lessee and Manager and shall not create in favor of Manager any
property rights in the Hotels.

Section 17.14. Attorneys’ Fees. In the event of any litigation arising out of
this Agreement, the prevailing party shall be entitled to reasonable costs and
expenses, including without limitation, attorneys’ fees.

Section 17.15. Complimentary/Discount Policies. Manager will be permitted to
provide customary gratuitous accommodations, services and amenities to such
employees and representatives of Manager visiting the Hotels in accordance with
Manager’s normal policies, provided that such employees shall in no way displace
the Hotels’ third-party business.

 

26



--------------------------------------------------------------------------------

Section 17.16. No Third Party Beneficiary. Nothing herein contained shall be
understood or construed to create or grant any third party benefits, rights or
property interests unless the person claiming such rights is expressly
identified herein and the rights claimed are expressly set forth herein.
Notwithstanding the foregoing, it is acknowledged and agreed that the Licensor
is an intended third-party beneficiary of Section 3.12.

Section 17.17. REOC. The parties acknowledge that Lessee is a direct or indirect
controlled subsidiary of an entity, Extended Stay America, Inc., a Delaware
corporation (“Parent”), that is intended to qualify as a “real estate operating
company” (a “REOC”) within the meaning of the U.S. Department of Labor plan
assets regulation (Section 2510.3-101, Part 2510 of Chapter XXV, Title 29 of the
Code of Federal Regulations) and that it is intended that Lessee will have the
rights, pursuant to this Agreement, as would be reasonably necessary to result
in the qualification of Parent as a REOC. Without limiting the generality of the
foregoing, notwithstanding any other provision of this Agreement, without
prejudice to the other rights provided to Lessee under this Agreement, Manager
agrees to: (i) permit Lessee and Parent to visit and inspect the Hotels and
inspect and copy the books and records of Manager, at such times as Lessee shall
reasonably request; (ii) periodically (at least quarterly) provide Lessee and
Parent with information and reports regarding Manager’s operation and management
of the Hotels and the performance of its duties under this Agreement and with
respect to renovations, alterations, general maintenance, repairs and
development activities that Manager has engaged in or intends to engage in with
respect to the Hotels and their surroundings; (iii) periodically (at least
quarterly) consult with Lessee and Parent in advance with respect to any
significant leasing, management and development matters, as appropriate,
including, without limitation, with respect to matters relating to renovations,
alterations, general maintenance, repairs and development activities with
respect to the Hotels and their surroundings and the management, participatory
and development rights retained by Lessee under this Agreement; and (iv) to
provide Lessee and Parent with such other rights as may reasonably be determined
by Lessee to be necessary to enable Parent to qualify as a REOC, provided the
rights described in clauses (i)-(iv) above do not materially adversely affect
(X) Manager’s ability to perform its duties under this Agreement or the economic
benefits enjoyed by Manager under this Agreement or (Y) the status of ESH
Hospitality as a real estate investment trust under the Code. Manager agrees to
consider, in good faith, the recommendations of Lessee in connection with the
matters on which it is consulted as described above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

LESSEE:

ESA P PORTFOLIO OPERATING LESSEE LLC,

a Delaware limited liability company

By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory MANAGER:

ESA MANAGEMENT, LLC,

a Delaware limited liability company

By:  

 

  Name:     Title:  

[Signature page to Management Agreement – ESA P Portfolio Operating Lessee LLC]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

LESSEE:

ESA P PORTFOLIO OPERATING LESSEE LLC,

a Delaware limited liability company

By:  

 

  Name:     Title:   MANAGER:

ESA MANAGEMENT, LLC,

a Delaware limited liability company

By:  

/s/ Christopher Daniello

  Name:   Christopher Daniello   Title:   Vice President and Secretary

[Signature page to Management Agreement – ESA P Portfolio Operating Lessee LLC]



--------------------------------------------------------------------------------

SCHEDULE A

HOTELS

(see attached)



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

None

   812 Barrow Street, Anchorage, AK    ESA P Portfolio L.L.C.

9853

   700 East 34th Avenue, Anchorage, AK    ESA P Portfolio L.L.C.

9857

   108 East 8th Avenue, Anchorage, AK    ESA P Portfolio L.L.C.

9858

   4580 Old Airport Way, Fairbanks, AK    ESA P Portfolio L.L.C.

9859

   1800 Shell Simmons Drive, Juneau, AK    ESA P Portfolio L.L.C.

23

   5115 Carmichael Rd., Montgomery, AL    ESA P Portfolio L.L.C.

25

   101 Cahaba Park Cir., Birmingham, AL    ESA P Portfolio L.L.C.

27

   40 State Farm Pkwy., Birmingham, AL    ESA P Portfolio L.L.C.

123

   4751 Governor’s House Dr., Huntsville, AL    ESA P Portfolio L.L.C.

124

   2491 Eastern Blvd, Montgomery, AL    ESA P Portfolio L.L.C.

155

   508 Spring Hill Plaza Ct., Mobile, AL    ESA P Portfolio L.L.C.

9600

   12 Perimeter Park South, Birgmingham, AL    ESA P Portfolio L.L.C.

51

   10800 Kanis Road, Little Rock, AR    ESA P Portfolio L.L.C.

145

   600 Hardin Road, Little Rock, AR    ESA P Portfolio L.L.C.

6110

   5000 Luvene Avenue, Springdale, AR    ESA P Portfolio L.L.C.

316

   3421 E. Elwood St., Phoenix, AZ    ESA P Portfolio L.L.C.

317

   455 W. Baseline Rd., Mesa, AZ    ESA P Portfolio L.L.C.

414

   7345 W. Bell Rd., Peoria, AZ    ESA P Portfolio L.L.C.

851

   4861 W. McDowell Rd., Phoenix    ESA P Portfolio L.L.C.

902

   14245 S. 50th St., Phoenix, AZ    ESA P Portfolio L.L.C.

942

   15501 N. Scottsdale Rd., Scottsdale AZ    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

977

   5050 E. Grant Rd., Tucson, AZ    ESA P Portfolio L.L.C.

979

   4800 S. Butterfield Dr., Tucson, AZ    ESA P Portfolio L.L.C.

8515

   20827 N. 27th Ave, Phoenix, AZ    ESA P Portfolio L.L.C.

9601

   1920 W. Isabella, Mesa, AZ    ESA P Portfolio L.L.C.

9602

   2102 West Dunlap Avenue, Phoenix, AZ    ESA P Portfolio L.L.C.

9603

   2165 West 15th Street, Tempe, AZ    ESA P Portfolio L.L.C.

9604

   3560 North Marshall Way, Scottsdale, AZ    ESA P Portfolio L.L.C.

9800

   217 W. Osborn Rd, Phoenix, AZ    ESA P Portfolio L.L.C.

9801

   5035 E. Chandler Blvd, Phoenix, AZ    ESA P Portfolio L.L.C.

9802

   11211 N. Black Canyon Hwy, Phoenix, AZ    ESA P Portfolio L.L.C.

9803

   4357 East Oak St, Phoenix, AZ    ESA P Portfolio L.L.C.

9837

   5235 N. 16th St. , Phoenix, AZ    ESA P Portfolio L.L.C.

9838

   10660 N. 69th St., Scottsdale, AZ    ESA P Portfolio L.L.C.

150

   5375 Farwell Place, Fremont, CA    ESA P Portfolio L.L.C.

308

   18602 S Vermont Ave, Gardena, CA    ESA P Portfolio L.L.C.

309

   1000 Lead Hill Blvd, Roseville, CA    ESA P Portfolio L.L.C.

355

   14775 Firestone Blvd, La Mirada, CA    ESA P Portfolio L.L.C.

356

   3525 Torrance Blvd, Torrance, CA    ESA P Portfolio L.L.C.

361

   3220 Buskirk Ave, Pleasant Hill, CA    ESA P Portfolio L.L.C.

396

   20251 Lake Forest Dr, Lake Forest, CA    ESA P Portfolio L.L.C.

421

   11299 Point East Dr, Rancho Cordova, CA    ESA P Portfolio L.L.C.

 



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

486

   7135 N. Fresno St., Fresno, CA    ESA P Portfolio L.L.C.

494

   5050 Skylab West Circle, Huntington Beach, CA    ESA P Portfolio L.L.C.

854

   24940 W. Pico Canyon Road, Stevenson, CA    ESA P Portfolio L.L.C.

898

   1000 Hillview Court, Milpitas, CA    ESA P Portfolio L.L.C.

903

   10721 White Rock Rd, Rancho Cordova, CA    ESA P Portfolio L.L.C.

911

   3990 East Inland Empire Blvd., Ontario, CA    ESA P Portfolio L.L.C.

916

   401 E Santa Clara St, Arcadia, CA    ESA P Portfolio L.L.C.

919

   3318 California Ave., Bakersfield, CA    ESA P Portfolio L.L.C.

931

   2380 Nissen Drive, Livermore, CA    ESA P Portfolio L.L.C.

932

   4105 E. Willow St., Long Beach, CA    ESA P Portfolio L.L.C.

936

   3825 Rosin Court, Sacramento, CA    ESA P Portfolio L.L.C.

939

   2100 Harvard Street, Sacramento, CA    ESA P Portfolio L.L.C.

951

   3190 Vista Way, Oceanside, CA    ESA P Portfolio L.L.C.

974

   601 W. Bonita Ave, San Dimas, CA    ESA P Portfolio L.L.C.

976

   2600 Corby Ave., Santa Rosa, CA    ESA P Portfolio L.L.C.

981

   4870 Calle Real, Santa Barbara, CA    ESA P Portfolio L.L.C.

8523

   19200 Harborgate Way, Torrance, CA    ESA P Portfolio L.L.C.

8525

   3460 West Shaw Avenue, Fresno, CA    ESA P Portfolio L.L.C.

8546

   605 Jarvis Drive, Morgan Hill, CA    ESA P Portfolio L.L.C.

8561

   1260 South Loop Rd, Alameda, CA    ESA P Portfolio L.L.C.

8573

   2087 Hotel Circle South, San Diego, CA    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

8574

   4500 Dublin Blvd, Dublin, CA    ESA P Portfolio L.L.C.

8580

   20205 Ventura Blvd., Woodland, CA    ESA P Portfolio L.L.C.

8581

   6531 S. Sepulveda Blvd, Los Angeles, CA    ESA P Portfolio L.L.C.

8584

   100 Fountain Grove Pkwy, Santa Rosa, CA    ESA P Portfolio L.L.C.

8594

   31950 Dyer St, Union City, CA    ESA P Portfolio L.L.C.

8621

   1350 Marina Village Pkwy, Alameda, CA    ESA P Portfolio L.L.C.

8644

   3650 Mandela Pkwy, Emeryville, CA    ESA P Portfolio L.L.C.

8654

   46312 Mission Blvd, Fremont, CA    ESA P Portfolio L.L.C.

8718

   2131 Gold Street, San Jose, CA    ESA P Portfolio L.L.C.

8722

   6199 San Ignacio Avenue, San Jose, CA    ESA P Portfolio L.L.C.

8724

   3170 Garrity Way, Richmond, CA    ESA P Portfolio L.L.C.

8738

   1742 S. Clementine Street, Anaheim, CA    ESA P Portfolio L.L.C.

8743

   2100 Camino Ramon, San Ramon, CA    ESA P Portfolio L.L.C.

8747

   6189 San Ignacio Avenue, San Jose, CA    ESA P Portfolio L.L.C.

8750

   4881 Birch St., Newport Beach, CA    ESA P Portfolio L.L.C.

8754

   2200 Empire Ave, Burbank, CA    ESA P Portfolio L.L.C.

8787

   3860 Murphy Canyon Road, San Diego, CA    ESA P Portfolio L.L.C.

8794

   2844 W. March Lane, Stockton, CA    ESA P Portfolio L.L.C.

8795

   799 Orange Drive, Vacaville, CA    ESA P Portfolio L.L.C.

8806

   120 Sem Lane, Belmont, CA    ESA P Portfolio L.L.C.

8808

   1635 W. Katella Ave., Orange, CA    ESA P Portfolio L.L.C.

 

 

2



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

8821

   22711 Oakcrest Circle, Yorba Linda, CA    ESA P Portfolio L.L.C.

8828

   1400 E. Tahquitz Canyon Way, Palm Springs, CA    ESA P Portfolio L.L.C.

8831

   1050 Grand Avenue, Carlsbad, CA    ESA P Portfolio L.L.C.

8844

   27622 Jefferson Ave., Temecula, CA    ESA P Portfolio L.L.C.

8850

   1031 N. Pacificenter Drive, Anaheim, CA    ESA P Portfolio L.L.C.

8852

   4325 Corporate Center Ave, Chino, CA    ESA P Portfolio L.L.C.

8855

   2498 Stearns St., Simi Valley, CA    ESA P Portfolio L.L.C.

8863

   2201 Longport Court, Elk Grove    ESA P Portfolio L.L.C.

8881

   2526 Pavilion Pkwy., Tracy, CA    ESA P Portfolio L.L.C.

8916

   1019 Oliver Rd, Fairfield, CA    ESA P Portfolio L.L.C.

8931

   401 E. Albertoni St., Carson, CA    ESA P Portfolio L.L.C.

8986

   795 Stillwater Rd, W. Sacramento, CA    ESA P Portfolio L.L.C.

9011

   19325 Londelius St., Northridge, CA    ESA P Portfolio L.L.C.

9605

   46080 Fremont Blvd, Fremont, CA    ESA P Portfolio L.L.C.

9606

   330 Cypress Drive / 850 Bellew Drive, Milpitas, CA    ESA P Portfolio L.L.C.

9607

   190 East El Camino Real, Mountain View, CA    ESA P Portfolio L.L.C.

9608

   2810 Gateway Oaks Drive, Sacramento, CA    ESA P Portfolio L.L.C.

9609

   3 Circle Star Way, San Carlos, CA    ESA P Portfolio L.L.C.

9610

   1560 North First Street, San Jose, CA    ESA P Portfolio L.L.C.

9611

   1830 Gateway Drive, San Mateo, CA    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

9612

   18000 San Ramon Valley Blvd, San Ramon, CA    ESA P Portfolio L.L.C.

9613

   1255 Orleans Drive, Sunnyvale, CA    ESA P Portfolio L.L.C.

9614

   1377 W Glenoaks Blvd, Glendale, CA    ESA P Portfolio L.L.C.

9615

   1910 E Mariposa Ave, El Segundo, CA    ESA P Portfolio L.L.C.

9616

   930 S Fifth Ave, Monrovia, CA    ESA P Portfolio L.L.C.

9617

   3995 Carson St, Torrance, CA    ESA P Portfolio L.L.C.

9618

   3050 E. Imperial Highway, Brea, CA    ESA P Portfolio L.L.C.

9619

   5990 Corporate Avenue, Cypress, CA    ESA P Portfolio L.L.C.

9620

   30 Technology Dr, Irvine, CA    ESA P Portfolio L.L.C.

9621

   9880 Pacific Heights Boulevard, San Diego, CA    ESA P Portfolio L.L.C.

9622

   7444 Mission Valley Road, San Diego, CA    ESA P Portfolio L.L.C.

9839

   4555 Chabot Drive, Pleasanton, CA    ESA P Portfolio L.L.C.

9840

   55 E. Brokaw Road, San Jose, CA    ESA P Portfolio L.L.C.

9854

   3600 Chester Lane, Bakersfield, CA    ESA P Portfolio L.L.C.

9855

   1775 Francisco Blvd, San Rafael, CA    ESA P Portfolio L.L.C.

307

   9604 E. Easter Ave, Englewood, CO    ESA P Portfolio L.L.C.

311

   5855 Corporate Dr, Colorado Springs, CO    ESA P Portfolio L.L.C.

885

   4850 Leetsdale Dr, Glendale, CO    ESA P Portfolio L.L.C.

901

   7393 W Jefferson Ave, Lakewood, CO    ESA P Portfolio L.L.C.

994

   715 Kipling St, Lakewood, CO    ESA P Portfolio L.L.C.

 

 

3



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

7502

   3490 Afternoon Circle, Colorado Springs, CO    ESA P Portfolio L.L.C.

7508

   8750 Grant St, Thornton, CO    ESA P Portfolio L.L.C.

7513

   3705 N Chambers Rd., Aurora, CO    ESA P Portfolio L.L.C.

7527

   1291 W. 120th Ave, Westminster, CO    ESA P Portfolio L.L.C.

7568

   8752 S Yosemite St, Lone Tree, CO    ESA P Portfolio L.L.C.

9623

   13941 East Harvard Avenue, Aurora, CO    ESA P Portfolio L.L.C.

9624

   4444 Leetsdale Drive, Glendale, CO    ESA P Portfolio L.L.C.

9625

   9253 E. Costilla Avenue, Greenwood Village, CO    ESA P Portfolio L.L.C.

9626

   9650 East Geddes Avenue, Englewood, CO    ESA P Portfolio L.L.C.

9627

   4885 South Quebec Street, Denver, CO    ESA P Portfolio L.L.C.

9804

   14095 E. Evans Ave, Aurora, CO    ESA P Portfolio L.L.C.

9805

   5200 S. Quebec St, Greenwood Village, CO    ESA P Portfolio L.L.C.

1015

   1 Batterson Park Rd ., Farmington, CT    ESA P Portfolio L.L.C.

1116

   340 Tolland Tpke., Manchester, CT    ESA P Portfolio L.L.C.

1122

   366 Bee St., Meriden, CT    ESA P Portfolio L.L.C.

9628

   400 Main Ave, Norwalk, CT    ESA P Portfolio L.L.C.

9629

   945 Bridgeport Ave, Shelton, CT    ESA P Portfolio L.L.C.

9630

   333 Continental Drive, Newark, DE    ESA P Portfolio L.L.C.

60

   1950 Raymond Diehl Rd, Tallahassee, FL    ESA P Portfolio L.L.C.

174

   6451 Westwood Blvd., Orlando, FL    ESA P Portfolio L.L.C.

302

   809 Bloodworth Lane, Pensacola, FL    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

303

   3089 Executive Drive, Clearwater, FL    ESA P Portfolio L.L.C.

328

   1200 FAU Research Park Blvd, Deerfield Beach, FL    ESA P Portfolio L.L.C.

381

   3600 SW 42nd St, Gainesville, FL    ESA P Portfolio L.L.C.

789

   12242 Morris Bridge Rd., Temple Terrace, FL    ESA P Portfolio L.L.C.

869

   5851 N. Andrews Ave Ext., Fort Lauderdale, FL    ESA P Portfolio L.L.C.

884

   6961 Lenoir Ave, Jacksonville, FL    ESA P Portfolio L.L.C.

1510

   3031 West Commercial Blvd., Fort Lauderdale, FL    ESA P Portfolio L.L.C.

1546

   12358 E. Colonial Drive, Orlando, FL    ESA P Portfolio L.L.C.

1559

   1413 Prudential Dr., Jacksonville, FL    ESA P Portfolio L.L.C.

1561

   1450 SE 17th Street Causeway, Fort Lauderdale, FL    ESA P Portfolio L.L.C.

1563

   6001 NW 6th Way, Fort Lauderdale, FL    ESA P Portfolio L.L.C.

1564

   255 Bill France Blvd, Daytona Beach, FL    ESA P Portfolio L.L.C.

1565

   4699 Lenoir Ave S., Jacksonville, FL    ESA P Portfolio L.L.C.

1567

   1701 Evans Road, Melbourne, FL    ESA P Portfolio L.L.C.

1568

   700 Northpoint Parkway, West Palm Beach, FL    ESA P Portfolio L.L.C.

1569

   4811 Memorial Highway, Tampa, FL    ESA P Portfolio L.L.C.

1577

   5610 Vineland Road, Orlando, FL    ESA P Portfolio L.L.C.

1600

   8655 NW 21 Terrace, Miami, FL    ESA P Portfolio L.L.C.

1613

   5620 Major Blvd., Orlando, FL    ESA P Portfolio L.L.C.

1618

   1760 Pembrook Drive, Orlando, FL    ESA P Portfolio L.L.C.

 

 

4



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

1619

   1036 Greenwood Blvd., Lake Mary, FL    ESA P Portfolio L.L.C.

1623

   7755 SW 6 h Street, Fort Lauderdale, FL    ESA P Portfolio L.L.C.

1632

   1776 Pembrook Drive, Orlando, FL    ESA P Portfolio L.L.C.

1639

   6443 Westwood Blvd., Orlando, FL    ESA P Portfolio L.L.C.

1740

   3640 SW 22nd Street, Miami, FL    ESA P Portfolio L.L.C.

1760

   298 SW 15th Road, Miami, FL    ESA P Portfolio L.L.C.

1762

   7750 NW 25th Street, Miami, FL    ESA P Portfolio L.L.C.

1805

   4312 W. Spruce Street, Tampa, FL    ESA P Portfolio L.L.C.

9631

   8300 Western Way, Jacksonville, FL    ESA P Portfolio L.L.C.

9632

   4693 Salisbury Road, Jacksonville, FL    ESA P Portfolio L.L.C.

9633

   10020 Skinner Lake Drive, Jacksonville, FL    ESA P Portfolio L.L.C.

9634

   302 Northlake Blvd., Altamonte, FL    ESA P Portfolio L.L.C.

9635

   1040 Greenwood Blvd, Lake Mary, FL    ESA P Portfolio L.L.C.

9636

   4101 Equity Row, Orlando, FL    ESA P Portfolio L.L.C.

9637

   501 NW 77th Street, Boca Raton, FL    ESA P Portfolio L.L.C.

9640

   6605 NW 7th Street, Miami, FL    ESA P Portfolio L.L.C.

9641

   101 Fairway Drive, Miami Springs, FL    ESA P Portfolio L.L.C.

9806

   8801 Perimeter Park Blvd, Jacksonville, FL    ESA P Portfolio L.L.C.

9807

   1805 N. Westshore Blvd, Tampa, FL    ESA P Portfolio L.L.C.

9808

   1401 S.W. 15th St, Pompano Beach, FL    ESA P Portfolio L.L.C.

9809

   8687 Commodity Circle, Orlando, FL    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

9810

   1951 Summit Tower Blvd, Orlando, FL    ESA P Portfolio L.L.C.

9841

   8750 Universal Blvd., Orlando, FL    ESA P Portfolio L.L.C.

9842

   8100 Palm Pkwy., Orlando, FL    ESA P Portfolio L.L.C.

9863

   4615 Opa-Locka Lane, Destin, FL    ESA P Portfolio L.L.C.

38

   7065 Jimmy Carter Blvd., Norcross, GA    ESA P Portfolio L.L.C.

42

   3331 Old Milton Pkwy, Alpharetta, GA    ESA P Portfolio L.L.C.

61

   3316 Busbee Dr., Kennesaw, GA    ESA P Portfolio L.L.C.

63

   3980 Riverside Dr., Macon ,GA    ESA P Portfolio L.L.C.

65

   2474 Cumberland Pk SE, Atlanta, GA    ESA P Portfolio L.L.C.

102

   5020 Armour Rd, Columbus ,GA    ESA P Portfolio L.L.C.

373

   3115 Clairmont Rd., Atlanta, GA    ESA P Portfolio L.L.C.

382

   1967 Leland Dr., Marietta,GA    ESA P Portfolio L.L.C.

788

   3430 Venture Pkwy, Duluth, GA    ESA P Portfolio L.L.C.

990

   1051 Canton Rd., Marietta, GA    ESA P Portfolio L.L.C.

991

   6295 Jimmy Carter Blvd., Norcross, GA    ESA P Portfolio L.L.C.

992

   200 Lawrenceville St., Norcross, GA    ESA P Portfolio L.L.C.

993

   6231 Hwy 85, Riverdale, GA    ESA P Portfolio L.L.C.

996

   474 W. Pike St., Lawrenceville, GA    ESA P Portfolio L.L.C.

1501

   1950 Rock Mill Rd., Alpharetta, GA    ESA P Portfolio L.L.C.

1502

   2265 Mt. Zion Pkwy, Morrow, GA    ESA P Portfolio L.L.C.

1550

   3000 George Busbee Pkwy, Kennesaw, GA    ESA P Portfolio L.L.C.

 

 

5



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

1595

   905 Crestline Pkwy, Atlanta, GA    ESA P Portfolio L.L.C.

1664

   1721 Rollins Way, Columbus, GA    ESA P Portfolio L.L.C.

1796

   5511 Abercorn St, Savannah, GA    ESA P Portfolio L.L.C.

9646

   3103 Sports Ave., Smyrna, GA    ESA P Portfolio L.L.C.

9649

   1050 Hammond Dr., Atlanta, GA    ESA P Portfolio L.L.C.

9650

   2239 Powers Ferry Rd., Marietta, GA    ESA P Portfolio L.L.C.

9811

   2225 Interstate N. Parkway, SE    ESA P Portfolio L.L.C.

9812

   3329 Old Milton Parkway, Alpharetta, GA    ESA P Portfolio L.L.C.

9843

   3967 Peachtree Road, Atlanta, GA    ESA P Portfolio L.L.C.

9844

   2010 Powers Ferry Road, Atlanta, GA    ESA P Portfolio L.L.C.

9845

   6330 Peachtree Dunwoody Rd. NE, Atlanta, GA    ESA P Portfolio L.L.C.

9856

   3390 Venture Parkway, Duluth, GA    ESA P Portfolio L.L.C.

57

   2701 Westown Pkwy, West Des Moines, IA    ESA P Portfolio L.L.C.

3503

   3940 114th Street, Urbandale, IA    ESA P Portfolio L.L.C.

828

   2500 S Vista Ave., Boise, ID    ESA P Portfolio L.L.C.

55

   747 N Bell School Road, Rockford, IL    ESA P Portfolio L.L.C.

153

   1525 Busch Parkway, Buffalo Grove, IL    ESA P Portfolio L.L.C.

510

   3150 Finley Rd., Downers Grove, IL    ESA P Portfolio L.L.C.

525

   1181 Rohlwing Rd, Itasca, IL    ESA P Portfolio L.L.C.

530

   2400 Golf Road, Rolling Meadows, IL    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

532

   15 W. 122nd S. Frontage Rd, Burr Ridge, IL    ESA P Portfolio L.L.C.

541

   550 West Grand Ave., Elmhurst, IL    ESA P Portfolio L.L.C.

640

   5724 Northridge Dr, Gurnee, IL    ESA P Portfolio L.L.C.

660

   1575 Bond St., Naperville, IL    ESA P Portfolio L.L.C.

677

   1201 E. Touhy Ave., Des Plaines, IL    ESA P Portfolio L.L.C.

752

   653 Clark Drive, Rockford, IL    ESA P Portfolio L.L.C.

753

   1177 S Northpoint Blvd, Waukegan, IL    ESA P Portfolio L.L.C.

4012

   610 W. Marketview Dr, Champaign, IL    ESA P Portfolio L.L.C.

4016

   2520 173rd St., Lansing, IL    ESA P Portfolio L.L.C.

4019

   154 Regency Park, O’Fallon, IL    ESA P Portfolio L.L.C.

4023

   1225 Lakeview Dr., Romeoville, IL    ESA P Portfolio L.L.C.

4030

   1200 American Lane, Schaumburg, IL    ESA P Portfolio L.L.C.

4040

   260 E. 22nd St., Lombard, IL    ESA P Portfolio L.L.C.

4061

   2345 Sokol Ct., Darien, IL    ESA P Portfolio L.L.C.

4063

   1207 E. Touhy Ave., Des Plaines, IL    ESA P Portfolio L.L.C.

4082

   445 Warrenville Rd., Lisle, IL    ESA P Portfolio L.L.C.

4095

   1075 Lake St., Hanover Park, IL    ESA P Portfolio L.L.C.

4096

   4575 Frontage Rd., Hillside, IL    ESA P Portfolio L.L.C.

4138

   5211 Old Orchard Road, Skokie, IL    ESA P Portfolio L.L.C.

4165

   215 N Milwaukee Ave, Vernon Hills, IL    ESA P Portfolio L.L.C.

4190

   2000 N Roselle Rd, Schaumburg, IL    ESA P Portfolio L.L.C.

 

 

6



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

4194

   4306 North Brandywine Dr, Peoria, IL    ESA P Portfolio L.L.C.

4200

   1805 S. Veterans Pkwy, Bloomington, IL    ESA P Portfolio L.L.C.

4206

   7524 State Road, Bedford Park, IL    ESA P Portfolio L.L.C.

9651

   1827 Centre Point Circle, Naperville, IL    ESA P Portfolio L.L.C.

9652

   2701 Technology Drive, Lombard, IL    ESA P Portfolio L.L.C.

9653

   51 E. State Parkway, Schaumburg, IL    ESA P Portfolio L.L.C.

9654

   675 Woodlands Parkway, Vernon Hills, IL    ESA P Portfolio L.L.C.

9655

   855 Pasquinelli Drive, Westmont, IL    ESA P Portfolio L.L.C.

11

   9750 Lake Shore Drive, Indianapolis, IN    ESA P Portfolio L.L.C.

14

   9030 Wesleyan Road, Indianapolis, IN    ESA P Portfolio L.L.C.

35

   301 Eagle Crest Drive, Evansville, IN    ESA P Portfolio L.L.C.

36

   5810 Challenger Pkwy, Fort Wayne, IN    ESA P Portfolio L.L.C.

48

   4715 N. Main Street, Mishawaka, IN    ESA P Portfolio L.L.C.

247

   8309 W. Jefferson Blvd, Fort Wayne, IN    ESA P Portfolio L.L.C.

526

   1355 E. 83rd Avenue, Merrillville, IN    ESA P Portfolio L.L.C.

4014

   2730 Fortune Circle West, Indianapolis, IN    ESA P Portfolio L.L.C.

4031

   7940 N. Shadeland Ave, Indianapolis, IN    ESA P Portfolio L.L.C.

4196

   5305 N. Main Street, Mishawaka, IN    ESA P Portfolio L.L.C.

9656

   8520 Northwest Blvd, Indianapolis, IN    ESA P Portfolio L.L.C.

9813

   5350 W. Southern Ave, Indianapolis, IN    ESA P Portfolio L.L.C.

9814

   9370 Waldemar Rd, Indianapolis, IN    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

521

   10750 Quivira Road, Overland Park, KS    ESA P Portfolio L.L.C.

995

   9775 Lenexa Drive, Lenexa, KS    ESA P Portfolio L.L.C.

6085

   9450 E. Corporate Hills Dr, Wichita, KS    ESA P Portfolio L.L.C.

9657

   5401 West 110th Street, Overland Park, KS    ESA P Portfolio L.L.C.

9658

   6451 East Frontage Road, Merriam, KS    ESA P Portfolio L.L.C.

9815

   7201 W. 106th St, Overland Park, KS    ESA P Portfolio L.L.C.

9816

   8015 Lenexa Drive, Lenexa, KS    ESA P Portfolio L.L.C.

1

   2750 Gribbin Drive, Lexington, KY    ESA P Portfolio L.L.C.

2

   3575 Tates Creek Road, Lexington, KY    ESA P Portfolio L.L.C.

4

   9801 Bunsen Way, Louisville, KY    ESA P Portfolio L.L.C.

5

   1401 Browns Lane, Louisville, KY    ESA P Portfolio L.L.C.

28

   200 Meijer Drive, Florence, KY    ESA P Portfolio L.L.C.

295

   2650 Wilhite Drive, Lexington, KY    ESA P Portfolio L.L.C.

325

   6101 Dutchmans Lane, Louisville, KY    ESA P Portfolio L.L.C.

629

   7350 Turfway Road, Florence, KY    ESA P Portfolio L.L.C.

659

   650 West 3rd Street, Covington, KY    ESA P Portfolio L.L.C.

9659

   1650 Alliant Avenue, Louisville, KY    ESA P Portfolio L.L.C.

985

   3070 E. Texas St., Bossier City, LA    ESA P Portfolio L.L.C.

986

   104 Mallard Rd., Sulphur, LA    ESA P Portfolio L.L.C.

6000

   3300 S. I-10 Service Rd. W, Metairie, LA    ESA P Portfolio L.L.C.

6002

   11140 Boardwalk Dr., Baton Rouge, LA    ESA P Portfolio L.L.C.

 

 

7



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

6049

   807 S. Hugh Wallis Rd, LA    ESA P Portfolio L.L.C.

6166

   2300 Veterans Blvd, Kenner, LA    ESA P Portfolio L.L.C.

6169

   6250 Corporate Blvd., Baton Rouge, LA    ESA P Portfolio L.L.C.

576

   102 Newbury St., Danvers, MA    ESA P Portfolio L.L.C.

1020

   180 E. Main St., Westborough, MA    ESA P Portfolio L.L.C.

1023

   19 Connector Rd., Westborough, MA    ESA P Portfolio L.L.C.

1028

   1910 Andover St., Tewksbury, MA    ESA P Portfolio L.L.C.

1029

   20 Rockdale St., Braintree, MA    ESA P Portfolio L.L.C.

1140

   280 S. Washington Rd., Norton, MA    ESA P Portfolio L.L.C.

9664

   40 South Ave., Burlington, MA    ESA P Portfolio L.L.C.

9665

   19 Northborough Road East, Marlborough, MA    ESA P Portfolio L.L.C.

9666

   200 Jubilee Dr, Peabody, MA    ESA P Portfolio L.L.C.

9667

   52 Fourth Ave., Waltham, MA    ESA P Portfolio L.L.C.

9846

   32 Fourth Ave., Waltham, MA    ESA P Portfolio L.L.C.

9847

   1800 Computer Drive, Westborough, MA    ESA P Portfolio L.L.C.

9848

   831 Main Street, Woburn, MA    ESA P Portfolio L.L.C.

1091

   2 Ashley Dr., Scarborough, ME    ESA P Portfolio L.L.C.

58

   30125 N. Civic Center Blvd., Warren, MI    ESA P Portfolio L.L.C.

527

   11808 Middlebelt Rd., Livonia, MI    ESA P Portfolio L.L.C.

552

   32690 Stephenson Hwy, Madison Heights, MI    ESA P Portfolio L.L.C.

600

   33400 Van Dyke Rd., Sterling Heights, MI    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

670

   1501 Briarwood Circle Dr., Ann Arbor, MI    ESA P Portfolio L.L.C.

675

   1180 Doris Rd., Auburn Hills, MI    ESA P Portfolio L.L.C.

680

   21555 Haggerty Rd., Novi, MI    ESA P Portfolio L.L.C.

780

   27775 Stansbury Blvd, Farmington Hills, MI    ESA P Portfolio L.L.C.

4013

   3747 29th St. S.E., Kentwood, MI    ESA P Portfolio L.L.C.

4038

   3265 Boardwalk Dr., Ann Arbor, MI    ESA P Portfolio L.L.C.

4058

   39640 Orchard Hill Pl., Novi, MI    ESA P Portfolio L.L.C.

4179

   2000 Haggerty Rd., Canton, MI    ESA P Portfolio L.L.C.

4191

   30325 Flynn Dr., Romulus, MI    ESA P Portfolio L.L.C.

4192

   26250 American Dr., Southfield, MI    ESA P Portfolio L.L.C.

4193

   20200 Thirteen Mile Rd., Roseville, MI    ESA P Portfolio L.L.C.

4198

   260 Town Center Dr., Dearborn, MI    ESA P Portfolio L.L.C.

9668

   3315 University Dr., Auburn Hills, MI    ESA P Portfolio L.L.C.

9669

   28500 Northwestern Hwy., Southfield, MI    ESA P Portfolio L.L.C.

9818

   2100 Featherstone Rd., Auburn Hills, MI    ESA P Portfolio L.L.C.

733

   7956 Lyndale Ave. South, Bloomington, MN    ESA P Portfolio L.L.C.

734

   7550 Office Ridge Court, Bloomington, MN    ESA P Portfolio L.L.C.

737

   12970 63rd Ave. North, Maple Grove, MN    ESA P Portfolio L.L.C.

745

   3384 Norwest Court, Eagan, MN    ESA P Portfolio L.L.C.

3504

   2701 Freeway Blvd, Brooklyn Center, MN    ESA P Portfolio L.L.C.

3508

   10020 Hudson Rd, Woodbury, MN    ESA P Portfolio L.L.C.

 

 

8



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

3527

   4700 78th Street West [Vacant Land], Bloomington, MN    ESA P Portfolio
L.L.C.

3528

   55 Wood Lake Drive. SE, Rochester, MN    ESA P Portfolio L.L.C.

3529

   2814 43rd St. NW, Rochester, MN    ESA P Portfolio L.L.C.

9670

   3015 Denmark Ave, Eagan, MN    ESA P Portfolio L.L.C.

9671

   11905 Technology Drive, Eden Prairie, MN    ESA P Portfolio L.L.C.

16

   155 Chapel Ridge Rd, Hazelwood, MO    ESA P Portfolio L.L.C.

18

   2030 Craig Rd, St. Louis, MO    ESA P Portfolio L.L.C.

40

   3125 Rider Trail South, Earth City, MO    ESA P Portfolio L.L.C.

172

   5555 Veterans Memorial Pkwy, St. Peters, MO    ESA P Portfolio L.L.C.

522

   11712 N.W. Plaza Circle, Kansas City, MO    ESA P Portfolio L.L.C.

561

   550 East 105th Street, Kansas City, MO    ESA P Portfolio L.L.C.

562

   14800 East 42nd Street, Independence, MO    ESA P Portfolio L.L.C.

691

   6065 N. Lindbergh Blvd, Hazelwood, MO    ESA P Portfolio L.L.C.

700

   11827 Lackland Rd, Maryland Heights, MO    ESA P Portfolio L.L.C.

701

   1333 E. Kingsley St, Springfield, MO    ESA P Portfolio L.L.C.

6048

   4301 N. Corrington Avenue, Kansas City, MO    ESA P Portfolio L.L.C.

6196

   2000 W. Business Loop 70, Columbia, MO    ESA P Portfolio L.L.C.

9672

   4535 Main Street, Kansas City, MO    ESA P Portfolio L.L.C.

9673

   9701 N. Shannon Avenue, Kansas City, MO    ESA P Portfolio L.L.C.

9674

   11252 Lone Eagle Dr, Bridgeton, MO    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

9675

   12161 Lackland Rd, St. Louis, MO    ESA P Portfolio L.L.C.

32

   800 Ridgewood Rd., Ridgeland, MS    ESA P Portfolio L.L.C.

331

   5354 I-55N, Jackson, MS    ESA P Portfolio L.L.C.

9862

   572 East Beasley Road, Jackson, MS    ESA P Portfolio L.L.C.

7065

   4950 Southgate Drive, Billings, MT    ESA P Portfolio L.L.C.

7068

   800 River Drive South, Great Falls, MT    ESA P Portfolio L.L.C.

20

   5830 Westpark Dr., Charlotte, NC    ESA P Portfolio L.L.C.

21

   1705 Stanley Rd., Greensboro, NC    ESA P Portfolio L.L.C.

24

   123 East McCullough Dr., Charlotte, NC    ESA P Portfolio L.L.C.

26

   600 Weston Pkwy., Cary, NC    ESA P Portfolio L.L.C.

30

   921 Wake Towne Drive, Raleigh, NC    ESA P Portfolio L.L.C.

31

   2504 North Carolina Highway 54, Durham, NC LEASEHOLD    ESA P Portfolio
L.L.C.

106

   911 Wake Towne Drive, Raleigh, NC    ESA P Portfolio L.L.C.

127

   408 Owen Dr., Fayetteville, NC    ESA P Portfolio L.L.C.

161

   2700 Slater Rd, Morrisville, NC    ESA P Portfolio L.L.C.

186

   4929 New Centre Dr., Wilmington, NC    ESA P Portfolio L.L.C.

201

   3105 Tower Blvd., Durham, NC    ESA P Portfolio L.L.C.

206

   6035 Nations Ford Road, Charlotte, NC    ESA P Portfolio L.L.C.

231

   6 Kenilworth Knoll, Asheville, NC    ESA P Portfolio L.L.C.

232

   1500 Regency Parkway, Cary, NC    ESA P Portfolio L.L.C.

 

 

9



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

280

   4317 Big Tree Way, Greensboro, NC    ESA P Portfolio L.L.C.

370

   1995 Hampton Inn Ct., Winston-Salem, NC    ESA P Portfolio L.L.C.

371

   10930 Park Road, Charlotte, NC    ESA P Portfolio L.L.C.

417

   8211 University Executive Park Drive, Charlotte, NC    ESA P Portfolio L.L.C.

1500

   7910 N. Point Blvd., Winston-Salem, NC    ESA P Portfolio L.L.C.

1514

   5008 NC 55, Durham, NC    ESA P Portfolio L.L.C.

1570

   4610 South Miami Blvd, Durham, NC    ESA P Portfolio L.L.C.

1571

   8405 Pineville - Matthews Road, Charlotte, NC    ESA P Portfolio L.L.C.

1576

   3100 Regency Parkway, Cary, NC    ESA P Portfolio L.L.C.

1591

   20 McDaniel Drive, Jacksonville, NC    ESA P Portfolio L.L.C.

1594

   7617 Thorndike Road, Greensboro, NC    ESA P Portfolio L.L.C.

1596

   4105 Sycamore Dairy Road, Fayetteville, NC    ESA P Portfolio L.L.C.

9682

   710 Yorkmont Road, Charlotte, NC    ESA P Portfolio L.L.C.

9683

   1920 Ivy Creek Boulevard, Durham, NC    ESA P Portfolio L.L.C.

9686

   3531 Wake Forest Rd, Raleigh, NC    ESA P Portfolio L.L.C.

9687

   2601 Appliance Court, Raleigh, NC    ESA P Portfolio L.L.C.

9836

   4919 S. Miami Blvd, Durham, NC    ESA P Portfolio L.L.C.

54

   9006 Burt St. NW, Omaha, NE    ESA P Portfolio L.L.C.

1087

   2000 Southwood Dr., Nashua, NH    ESA P Portfolio L.L.C.

454

   2868 Route 73 North, Maple Shade, NJ    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

455

   1653 East State Highway No. 70, Cherry Hill, NJ    ESA P Portfolio L.L.C.

479

   101 Diemer Drive, Mount Laurel, NJ    ESA P Portfolio L.L.C.

574

   1 Fieldcrest Ave., Edison, NJ    ESA P Portfolio L.L.C.

646

   4230 US Route 1, South Brunswick, NJ    ESA P Portfolio L.L.C.

696

   329 Newman Springs Road, Red Bank, NJ    ESA P Portfolio L.L.C.

2509

   750 Edwin L. Ward Sr. Memorial Hwy, Rutherford, NJ    ESA P Portfolio L.L.C.

2516

   112 State Hwy. 17, Ramsey, NJ    ESA P Portfolio L.L.C.

2522

   500 Diemer Drive, Mt. Laurel, NJ    ESA P Portfolio L.L.C.

2649

   1 Meadowlands Pkwy, Secaucus, NJ    ESA P Portfolio L.L.C.

2653

   45 Glimcher Realty Way, Elizabeth, NJ LEASEHOLD    ESA P Portfolio L.L.C.

2655

   30 World’s Fair Drive, Franklin, NJ    ESA P Portfolio L.L.C.

2676

   3450 Brunswick Pike, Princeton, NJ    ESA P Portfolio L.L.C.

2742

   71 International Dr. South, Budd Lake, NJ    ESA P Portfolio L.L.C.

9677

   125 Rt 10 East, Whippany, NJ    ESA P Portfolio L.L.C.

9678

   300 State H. Rt 3 East, East Rutherford, NJ    ESA P Portfolio L.L.C.

9679

  

1 Plaza Drive, Secaucus, NJ

LEASEHOLD

   ESA P Portfolio L.L.C.

9680

   1 Hoover Way, Woodbridge, NJ    ESA P Portfolio L.L.C.

9849

   410 S. Randolphville Road, Piscataway, NJ    ESA P Portfolio L.L.C.

413

   5020 Ellison NE, Albuquerque, NM    ESA P Portfolio L.L.C.

7512

   2608 The American Rd. NW, Rio Rancho, NM    ESA P Portfolio L.L.C.

 

 

10



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

7519

   2321 International Ave. SE., Albuquerque, NM    ESA P Portfolio L.L.C.

9819

   2221 Rio Rancho Blvd (Hwy 528), Rio Rancho, NM    ESA P Portfolio L.L.C.

860

   4270 S. Valley View Blvd., Las Vegas, NV    ESA P Portfolio L.L.C.

861

   4240 Boulder Highway, Las Vegas, NV    ESA P Portfolio L.L.C.

7570

   9795 Gateway Drive, Reno, NV    ESA P Portfolio L.L.C.

9676

   3045 South Maryland Parkway, Las Vegas, NV LEASEHOLD    ESA P Portfolio
L.L.C.

9820

   1550 E. Flamingo Rd, Las Vegas, NV    ESA P Portfolio L.L.C.

501

   1395 Washington Ave., Albany, NY    ESA P Portfolio L.L.C.

503

   700 Commons Way, Rochester, NY    ESA P Portfolio L.L.C.

504

   6630 Old Collamer Rd, East Syracuse, NY    ESA P Portfolio L.L.C.

554

   125 Inn Keepers Lane, Amherst, NY    ESA P Portfolio L.L.C.

634

   905 S. Oyster Bay Rd., Bethpage, NY    ESA P Portfolio L.L.C.

651

   18-30 Whitestone Expy., Whitestone, NY    ESA P Portfolio L.L.C.

763

   100 Spagnoli Rd, Melville, NY    ESA P Portfolio L.L.C.

765

   600 Center Place Drive, Rochester, NY    ESA P Portfolio L.L.C.

2546

   118 Tarrytown Rd., Elmsford, NY    ESA P Portfolio L.L.C.

2716

   55 W. Merritt Blvd, Fishkill, NY    ESA P Portfolio L.L.C.

9681

   25 Merritt Blvd, Fishkill, NY    ESA P Portfolio L.L.C.

3

   11645 Chesterdale Road, Springdale, OH    ESA P Portfolio L.L.C.

6

   9651 Seward Road, Fairfield, OH    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

7

   2200 Lake Club Drive, Columbus, OH    ESA P Portfolio L.L.C.

8

   7851 Lois Circle, Dayton, OH    ESA P Portfolio L.L.C.

9

   6601 Reflections Drive, Dublin, OH    ESA P Portfolio L.L.C.

15

   4260 Hunt Road, Blue Ash, OH    ESA P Portfolio L.L.C.

33

   170 Montrose W. Ave., Copley, OH    ESA P Portfolio L.L.C.

34

   3131 Presidential Drive, Fairborn, OH    ESA P Portfolio L.L.C.

41

   542 West Dussel Drive, Maumee, OH    ESA P Portfolio L.L.C.

47

   25801 Country Club Blvd., North Olmsted, OH    ESA P Portfolio L.L.C.

53

   17552 Rosbough Drive, Middleburg Heights, OH    ESA P Portfolio L.L.C.

59

   30360 Clemens Rd., Westlake, OH    ESA P Portfolio L.L.C.

553

   185 Montrose W. Ave., Copley, OH    ESA P Portfolio L.L.C.

555

   11457 Chester Road, Sharonville, OH    ESA P Portfolio L.L.C.

564

   6155 Trust Drive, Holland, OH    ESA P Portfolio L.L.C.

565

   320 Glensprings Drive, Springdale, OH    ESA P Portfolio L.L.C.

590

   6255 Zumstein Drive, Columbus, OH    ESA P Portfolio L.L.C.

681

   450 Metro Place North, Dublin, OH    ESA P Portfolio L.L.C.

4015

   11145 Kenwood Road, Blue Ash, OH    ESA P Portfolio L.L.C.

4018

   4200 Stelzer Road, Columbus, OH    ESA P Portfolio L.L.C.

4027

   7465 High Cross Boulevard, Columbus, OH    ESA P Portfolio L.L.C.

4075

   10300 Cascade Crossing, Brooklyn, OH    ESA P Portfolio L.L.C.

 

 

11



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

4120

   6688 Miller Lane, Dayton, OH    ESA P Portfolio L.L.C.

4178

   3820 Orange Pl., Orange, OH    ESA P Portfolio L.L.C.

9688

   4630 Creek Road, Blue Ash, OH    ESA P Portfolio L.L.C.

9689

   24851 Country Club Blvd., North Olmsted, OH    ESA P Portfolio L.L.C.

9690

   3625 Orange Pl., Orange Village, OH    ESA P Portfolio L.L.C.

9821

   8555 Lyra Drive, Columbus, OH    ESA P Portfolio L.L.C.

9822

   5530 Tuttle Crossing Blvd, Dublin, OH    ESA P Portfolio L.L.C.

39

   7901 E. 31st Court South, Tulsa, OK    ESA P Portfolio L.L.C.

50

   4811 Northwest Expressway, Oklahoma City, OK    ESA P Portfolio L.L.C.

876

   3414 South 79th East Ave Tulsa, OK    ESA P Portfolio L.L.C.

877

   4820 West Reno Ave., Oklahoma City, OK    ESA P Portfolio L.L.C.

6065

   2720 Northwest Expressway, Oklahoma City, OK    ESA P Portfolio L.L.C.

335

   18665 NW Eider Ct, Beaverton, OR    ESA P Portfolio L.L.C.

399

   17777 NE Sacramento St, Portland, OR    ESA P Portfolio L.L.C.

838

   520 Harlow Road, Springfield, OR    ESA P Portfolio L.L.C.

7003

   3535 Fisher Rd NE, Salem, OR    ESA P Portfolio L.L.C.

9691

   875 SW 158th Ave, Beaverton, OR    ESA P Portfolio L.L.C.

9692

   13009 SW 68th Parkway, Tigard, OR    ESA P Portfolio L.L.C.

9823

   19311 NW Cornell Rd, Hillsboro, OR    ESA P Portfolio L.L.C.

453

   3216 Tillman Drive, Bensalem, PA    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

463

   300 Morehall Rd, Rt 29, Malvern, PA    ESA P Portfolio L.L.C.

507

   520 North Bell Avenue, Carnegie, PA    ESA P Portfolio L.L.C.

547

   9000 Tinicum Blvd, Philadelphia, PA    ESA P Portfolio L.L.C.

2506

   877 N. Pottstown Pike (Rt 100), Exton, PA    ESA P Portfolio L.L.C.

2511

   3851 Northern Pike, Monroeville, PA    ESA P Portfolio L.L.C.

2525

   200 Chauvet Drive, Pittsburgh, PA    ESA P Portfolio L.L.C.

2526

   8880 Bartram Ave, Philadelphia, PA    ESA P Portfolio L.L.C.

2565

   3050 Schoenersville Rd, Bethlehem, PA    ESA P Portfolio L.L.C.

2667

   114 Welsh Road, Horsham, PA    ESA P Portfolio L.L.C.

2675

   437 Irwins Lane, Plymouth Meeting, PA    ESA P Portfolio L.L.C.

2739

   1303 Lebanon Church Road, West Mifflin, PA    ESA P Portfolio L.L.C.

9693

   537 Dresher Road, Horsham, PA    ESA P Portfolio L.L.C.

9694

   400 American Avenue, King of Prussia, PA    ESA P Portfolio L.L.C.

9695

   8 E. Swedesford Road, Malvern, PA LEASEHOLD    ESA P Portfolio L.L.C.

1113

   245 W. Natick Rd, Warwick, RI    ESA P Portfolio L.L.C.

1114

   1200 Division Rd., West Warwick, RI    ESA P Portfolio L.L.C.

1137

   1000 Warren Ave, East Providence, RI    ESA P Portfolio L.L.C.

9696

   268 Metro Center Blvd, Warwick, RI    ESA P Portfolio L.L.C.

19

   530 Woods Lake Rd., Greenville, SC    ESA P Portfolio L.L.C.

22

   180 Stoneridge Dr., Columbia, SC    ESA P Portfolio L.L.C.

 

 

12



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

29    7641 Northwoods Blvd., North Charleston, SC    ESA P Portfolio L.L.C. 100
   130 Mobile Drive, Spartanburg, SC    ESA P Portfolio L.L.C. 115    5059 N.
Arco Lane, North Charleston, SC    ESA P Portfolio L.L.C. 131    5430 Forest
Dr., Columbia, SC    ESA P Portfolio L.L.C. 132    3715 Pelham Rd., Greenville,
SC    ESA P Portfolio L.L.C. 180    450 Gracern Rd., Columbia, SC    ESA P
Portfolio L.L.C. 223    304 Wingo Way, Mt. Pleasant, SC    ESA P Portfolio
L.L.C. 9697    5045 N. Arco Lane, North Charleston, SC    ESA P Portfolio L.L.C.
9824    1170 Kinley Rd, Irmo, SC    ESA P Portfolio L.L.C. 45    2979 N.
Stemmons Frwy, Dallas, TX    ESA P Portfolio L.L.C. 46    2420 E Lamar Blvd,
Arlington, TX    ESA P Portfolio L.L.C. 49    5454 Hollister Street, Houston, TX
   ESA P Portfolio L.L.C. 52    4636 West Plano Parkway, Plano, TX    ESA P
Portfolio L.L.C. 62    1303 LaConcha, Houston, TX    ESA P Portfolio L.L.C. 64
   2424 W. Sam Houston Pkwy South, Houston, TX    ESA P Portfolio L.L.C. 886   
6580 Montana Ave., El Paso, TX    ESA P Portfolio L.L.C. 6005    5959 Guhn Rd,
Houston, TX    ESA P Portfolio L.L.C. 6011    3200 W. Sam Houston Pkwy, Houston,
TX    ESA P Portfolio L.L.C. 6012    2130 South Highway 6, Houston, TX    ESA P
Portfolio L.L.C. 6016    12270 Greenville Ave., Dallas, TX    ESA P Portfolio
L.L.C.

Site

#

  

Address

  

Owner

6022    2544 US Hwy 67, Mesquite, TX    ESA P Portfolio L.L.C. 6026    16939
Tomball Pkwy, Houston, TX    ESA P Portfolio L.L.C. 6027    10100 N. Capital of
Texas Hwy., Austin, TX    ESA P Portfolio L.L.C. 6028    12621 Hymeadow Rd.,
Austin, TX    ESA P Portfolio L.L.C. 6029    150 Valley Wood Rd, Spring, TX   
ESA P Portfolio L.L.C. 6030    555 S 1-35 - City Centre Business Park, Round
Rock, TX    ESA P Portfolio L.L.C. 6037    3440 W. Walnut Hill Lane, Irving, TX
   ESA P Portfolio L.L.C. 6055    4701 Westheimer Road, Houston, TX    ESA P
Portfolio L.L.C. 6057    2330 SW Frwy, Houston, TX    ESA P Portfolio L.L.C.
6060    600 Gaudalupe Street, Austin, TX    ESA P Portfolio L.L.C. 6066    1410
Nasa Rd 1, Houston, TX    ESA P Portfolio L.L.C. 6068    11175 Katy Frwy,
Houston, TX    ESA P Portfolio L.L.C. 6069    4022 Parkside Center Blvd, Farmers
Branch, TX    ESA P Portfolio L.L.C. 6070    6218 S. Staples St., Corpus
Christi, TX    ESA P Portfolio L.L.C. 6071    3261 N.E. Loop 820, Fort Worth, TX
   ESA P Portfolio L.L.C. 6072    1908 Forest Ridge Dr, Bedford, TX    ESA P
Portfolio L.L.C. 6073    1900 Lake Pointe Dr, Lewisville, TX    ESA P Portfolio
L.L.C. 6074    13505 North Frwy, Houston, TX, Houston, TX    ESA P Portfolio
L.L.C. 6078    990 Sunland Park Dr., El Paso, TX    ESA P Portfolio L.L.C. 6081
   6300 US HWY 290 East, Austin, TX    ESA P Portfolio L.L.C.

 

 

13



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

6082    605 Meadow Creek Dr, Las Colinas, TX    ESA P Portfolio L.L.C. 6083   
4331 Spectrum One, San Antonio, TX    ESA P Portfolio L.L.C. 6084    4701 City
Lake Blvd. W, Fort Worth, TX    ESA P Portfolio L.L.C. 6086    3804 Tanacross
Dr., Fort Worth, TX    ESA P Portfolio L.L.C. 6092    5831 Overton Ridge Blvd.,
Fort Worth, TX    ESA P Portfolio L.L.C. 6172    2100 Cinema Dr., Amarillo, TX
   ESA P Portfolio L.L.C. 6174    106 W. Village Blvd, Laredo, TX    ESA P
Portfolio L.L.C. 6175    5903 Woodway Dr., Waco, TX    ESA P Portfolio L.L.C.
6178    5100 US Hwy. 290 W, Austin, TX    ESA P Portfolio L.L.C. 6187    4802 S
Loop 289, Lubbock, TX    ESA P Portfolio L.L.C. 6195    13858 N US Hwy. 183,
Austin, TX    ESA P Portfolio L.L.C. 6197    16950 N 1-35, Round Rock, TX    ESA
P Portfolio L.L.C. 9702    9100 Waterford Centre Blvd., Austin, TX    ESA P
Portfolio L.L.C. 9703    507 South First Street, Austin, TX    ESA P Portfolio
L.L.C. 9704    1221 N Watson Dr., Arlington, TX    ESA P Portfolio L.L.C. 9705
   5315 Camaby St., Irving, TX    ESA P Portfolio L.L.C. 9706    7825 Heathrow
Dr., Irving, TX    ESA P Portfolio L.L.C. 9707    17425 Dallas Pkwy, Dallas, TX
   ESA P Portfolio L.L.C. 9708    12121 Coit Rd, Dallas, TX    ESA P Portfolio
L.L.C. 9709    18470 N. Dallas Pkwy, Dallas, TX    ESA P Portfolio L.L.C. 9710
   4709 W. Plano Pkwy, Plano, TX    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

9711    901 E. Campbell Road, Richardson, TX    ESA P Portfolio L.L.C. 9712   
1601 River Run, Fort Worth, TX    ESA P Portfolio L.L.C. 9713    2300 West Loop
South, Houston, TX    ESA P Portfolio L.L.C. 9714    7979 Fannin Street,
Houston, TX    ESA P Portfolio L.L.C. 9715    13223 Champions Ctr Dr, Houston,
TX    ESA P Portfolio L.L.C. 9716    1015 Central Parkway South, San Antonio, TX
   ESA P Portfolio L.L.C. 9826    1301 S. Braeswood Blvd, Houston, TX    ESA P
Portfolio L.L.C. 9827    720 W. Bay Area Blvd, Webster, TX    ESA P Portfolio
L.L.C. 9828    2900 Dallas Pkwy, Plano, TX    ESA P Portfolio L.L.C. 9829   
12424 Research Blvd, Austin, TX    ESA P Portfolio L.L.C. 9831    4726 Sugar
Grove Blvd, Stafford, TX    ESA P Portfolio L.L.C. 9832    2700 Gracy Farms
Lane, Austin, TX    ESA P Portfolio L.L.C. 9833    5401 Green Park Drive,
Irving, TX    ESA P Portfolio L.L.C. 9834    8221 North IH-35, Austin, TX    ESA
P Portfolio L.L.C. 9835    9019 Vantage Point Rd, Dallas, TX    ESA P Portfolio
L.L.C. 352    10715 Auto Mall Drive, Sandy, UT    ESA P Portfolio L.L.C. 362   
2310 W. City Center Court, West Valley City, UT    ESA P Portfolio L.L.C. 379   
7555 S. Union Park Ave., Midvale, UT    ESA P Portfolio L.L.C. 9717    5683
South Redwood Road, Salt Lake City, UT    ESA P Portfolio L.L.C. 9718    1220
East 2100 South, Salt Lake City, UT    ESA P Portfolio L.L.C.

 

 

14



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

43    12359 Hornsby Lane, Newport News, VA    ESA P Portfolio L.L.C. 44    10060
W. Broad St., Glen Allen, VA    ESA P Portfolio L.L.C. 111    14420 Chantilly
Crossing Lane, Chantilly, VA    ESA P Portfolio L.L.C. 140    11708 Jefferson
Ave., Newport News, VA    ESA P Portfolio L.L.C. 175    1540 Crossways Blvd,
Chesapeake, VA    ESA P Portfolio L.L.C. 291    2705 Frontage Rd. NW, Roanoke,
VA    ESA P Portfolio L.L.C. 410    6811 Paragon Pl., Richmond, VA    ESA P
Portfolio L.L.C. 478    46001 Waterview Plaza, Sterling, VA    ESA P Portfolio
L.L.C. 480    4548 Bonney Rd., Virginia Beach, VA    ESA P Portfolio L.L.C. 768
   205 North Breckinridge Place, Alexandria, VA    ESA P Portfolio L.L.C. 1599
   6807 Paragon Pl., Richmond, VA    ESA P Portfolio L.L.C. 1620    12055 Lee
Jackson Memorial Hwy, Fairfax, VA    ESA P Portfolio L.L.C. 1813    6800
Metropolitan Center Dr, Springfield, VA    ESA P Portfolio L.L.C. 1821    1021
Elden Street, Herndon ,VA    ESA P Portfolio L.L.C. 1828    1910 University
Blvd, Lynchburg, VA    ESA P Portfolio L.L.C. 1831    1915 Commerce Dr, Hampton
,VA    ESA P Portfolio L.L.C. 1846    5920 Fort Drive, Centreville, VA    ESA P
Portfolio L.L.C. 9719    200 Blue Stone Road PA, Alexandria, VA    ESA P
Portfolio L.L.C. 9725    8201 Old Courthouse Road, Vienna, VA    ESA P Portfolio
L.L.C. 9727    241 Arboretum Place, Richmond, VA    ESA P Portfolio L.L.C.

Site

#

  

Address

  

Owner

9850    4506 Brookfield Corp. Drive, Chantilly, VA    ESA P Portfolio L.L.C.
9851    3997 Fair Ridge Drive, Fairfax, VA    ESA P Portfolio L.L.C. 9860   
3214 Churchland Blvd., Chespeake, VA    ESA P Portfolio L.L.C. 9861    809
Greenbrier Circle, Chesapeake, VA    ESA P Portfolio L.L.C. 341    300 NE 115th
Avenue, Vancouver, WA    ESA P Portfolio L.L.C. 409    1400 South 320th Street,
Federal Way, WA    ESA P Portfolio L.L.C. 418    1150 Oakesdale Ave SW, Renton,
WA    ESA P Portfolio L.L.C. 802    22520 83rd Avenue South, Kent, WA    ESA P
Portfolio L.L.C. 805    2820 Pacific Hwy East, Fife, WA    ESA P Portfolio
L.L.C. 806    15451 53rd Avenue South, Tukwila, WA    ESA P Portfolio L.L.C. 810
   3021 196th Street SW, Lynnwood, WA    ESA P Portfolio L.L.C. 815    8410
Broadway, Everett, WA    ESA P Portfolio L.L.C. 817    12803 E. Sprague,
Spokane, WA    ESA P Portfolio L.L.C. 824    11400 Main Street, Bellevue, WA   
ESA P Portfolio L.L.C. 831    2120 S. 48th St., Tacoma, WA    ESA P Portfolio
L.L.C. 7009    923 228th Street SE, Bothell, WA    ESA P Portfolio L.L.C. 7010
   25104 Pacific Hwy South, Kent, WA    ESA P Portfolio L.L.C. 7011    2101 N.
Meridian, Puyallup, WA    ESA P Portfolio L.L.C. 7018    8801 South Hosmer St.,
Tacoma, WA    ESA P Portfolio L.L.C. 7020    1431 112th Street SE, Everett, WA
   ESA P Portfolio L.L.C. 7032    1675 Mottman Road SW, Tumwater, WA    ESA P
Portfolio L.L.C.

 

 

15



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

7062    3917 Harbour Pointe Blvd SW, Mukilteo, WA    ESA P Portfolio L.L.C. 7066
   13300 Stone Avenue North, Seattle, WA    ESA P Portfolio L.L.C. 9728    3700
132nd Ave SE, Bellevue, WA    ESA P Portfolio L.L.C. 9729    15805 NE 28th
Street, Bellevue, WA    ESA P Portfolio L.L.C. 9730    15635 West Valle Hwy,
Tukwila, WA    ESA P Portfolio L.L.C. 9852    22122 17th Ave. S.E., Bothell, WA,
Bothell, WA    ESA P Portfolio L.L.C. 557    11121 W North Ave, Wauwatosa, WI   
ESA P Portfolio L.L.C. 679    4141 Boardwalk Ct, Appleton, WI    ESA P Portfolio
L.L.C. 731    55 Junction Court, Madison, WI    ESA P Portfolio L.L.C. 785   
2520 Plaza Court, Waukesha, WI    ESA P Portfolio L.L.C. 4034    45 Junction
Court, Madison, WI    ESA P Portfolio L.L.C. 9731    325 N Brookfield Rd
Brookfield, WI    ESA P Portfolio L.L.C. 56    6620 Eli Whitney Drive, Columbia,
MD    ESA P Portfolio MD Trust 658    1500 Aero Drive, Linthicum, MD    ESA P
Portfolio MD Trust 699    8870 Columbia 100 Parkway, Columbia, MD    ESA P
Portfolio MD Trust 767    9401 Largo Drive West, Landover, MD    ESA P Portfolio
MD Trust 2503    9704 Beaver Dam Road, Timonium, MD    ESA P Portfolio MD Trust
2504    12450 Milestone Center Dr, Germantown, MD    ESA P Portfolio MD Trust
2528    205 Professional Drive, Gaithersburg, MD    ESA P Portfolio MD Trust
2529    201 Professional Drive, Gaithersburg, MD    ESA P Portfolio MD Trust

Site

#

  

Address

  

Owner

2530    5240 Westview Dr, Frederick, MD    ESA P Portfolio MD Trust 2549   
46565 Expedition Park Drive, Lexington Park, MD    ESA P Portfolio MD Trust 2705
   1 Womack Drive, Annapolis, MD    ESA P Portfolio MD Trust 2781    104
Chesapeake Centre Ct, Glen Burnie, MD    ESA P Portfolio MD Trust 2787    8550
Washington Blvd, Jessup, MD    ESA P Portfolio MD Trust 2802    1361 James Way,
Bel Air, MD    ESA P Portfolio MD Trust 9660    120 Admiral Cochrane Drive,
Annapolis, MD    ESA P Portfolio MD Trust 9662    2621 Research Blvd, Rockville,
MD    ESA P Portfolio MD Trust 9817    8890 Stanford Blvd, Columbia, MD    ESA P
Portfolio MD Trust 10    1700 Winston Rd., Knoxville, TN    ESH/TN Properties
L.L.C. 12    6085 Apple Tree Drive, Memphis, TN    ESH/TN Properties L.L.C. 13
   9025 Church Street East, Brentwood, TN    ESH/TN Properties L.L.C. 17    2511
Elm Hill Pike, Nashville, TN    ESH/TN Properties L.L.C. 37    8110 Cordova
Centre Drive, Memphis, TN    ESH/TN Properties L.L.C. 121    214 Langley Place,
Knoxville, TN    ESH/TN Properties L.L.C. 125    6240 Airpark Dr., Chattanooga,
TN    ESH/TN Properties L.L.C. 163    1210 Murfreesboro Road, Nashville, TN   
ESH/TN Properties L.L.C. 305    9020 Church Street East, Brentwood, TN    ESH/TN
Properties L.L.C. 315    2525 Elm Hill Pike, Nashville, TN    ESH/TN Properties
L.L.C.

 

 

16



--------------------------------------------------------------------------------

Site

#

  

Address

  

Owner

450    5885 Shelby Oaks Drive, Memphis, TN    ESH/TN Properties L.L.C. 5003   
6520 Mt. Moriah Road, Memphis, TN    ESH/TN Properties L.L.C. 5023    6325 Quail
Hollow, Memphis, TN    ESH/TN Properties L.L.C. 5045    3311 West End Avenue,
Nashville, TN    ESH/TN Properties L.L.C. 9698    2541 Corporate Avenue East,
Memphis, TN    ESH/TN Properties L.L.C. 9699    6500 Poplar Avenue, Memphis, TN
   ESH/TN Properties L.L.C. 9700    727 McGavock Pike, Nashville, TN    ESH/TN
Properties L.L.C. 9701    680 Bakers Bridre Ave., Franklin, TN    ESH/TN
Properties L.L.C. 9825    2520 Horizon Lake Dr, Memphis, TN    ESH/TN Properties
L.L.C. 9645    5401 Beaumont Center Boulevard East, Tampa, FL    ESA P Portfolio
L.L.C. 9638    3873 West Commercial Boulevard, Tamarac, FL    ESA P Portfolio
L.L.C. 9639    8720 NW 33 Street, Doral, FL    ESA P Portfolio L.L.C. 9643   
330 Grand Regency Boulevard, Brandon, FL    ESA P Portfolio L.L.C. 9642    7550
State Road 84, Davie, FL    ESA P Portfolio L.L.C. 9644    2311 Ulmterton Road,
Clearwater, FL    ESA P Portfolio L.L.C. 9648    7049 Jimmy Carter Boulevard,
Norcross, GA    ESA P Portfolio L.L.C. 9661    939 International Drive,
Linthicum Heights, MD    ESA P Portfolio L.L.C. 9663    20141 Century Boulevard,
Germantown, MD    ESA P Portfolio L.L.C. 9685    4515 NC Highway 55, Durham, NC
   ESA P Portfolio L.L.C. 9684    4810 Bluestone Drive, Raleigh, NC    ESA P
Portfolio L.L.C.

Site

#

  

Address

  

Owner

9722    12104 Monument Drive, Fairfax, VA    ESA P Portfolio L.L.C. 9726   
10961 W Broad Street, Glen Allen, VA    ESA P Portfolio L.L.C. 9723    8281
Willow Oaks Corporate Drive, Fairfax, VA    ESA P Portfolio L.L.C. 9720    4504
Brookfield Corporate Drive, Chantilly, VA    ESA P Portfolio L.L.C. 9721   
45350 Catalina Court, Sterling, VA    ESA P Portfolio L.L.C. 9724    12190
Sunset Hills Road, Reston, VA    ESA P Portfolio L.L.C.

 

 

- 17 -